Exhibit 10.1

EXECUTION COPY

US$1,400,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 21, 2015

Among

21ST CENTURY FOX AMERICA, INC.

as Borrower

and

TWENTY-FIRST CENTURY FOX, INC.

as Parent Guarantor

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

JPMORGAN CHASE BANK, N.A.

CITIBANK, N.A.

as Co-Administrative Agents

and

JPMORGAN CHASE BANK, N.A.

as Designated Agent

and

BANK OF AMERICA, N.A.

as Syndication Agent

and

DEUTSCHE BANK SECURITIES INC.

and

GOLDMAN SACHS BANK USA

as Co-Documentation Agents

and

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  1   

SECTION 1.01

Certain Defined Terms   1   

SECTION 1.02.

Computation of Time Periods   20   

SECTION 1.03.

Accounting Terms   20   

ARTICLE II

  21   

SECTION 2.01.

The Advances and Letters of Credit   21   

SECTION 2.02.

Making the Advances   22   

SECTION 2.03.

Issuance of and Drawings and Reimbursement Under Letters of Credit   23   

SECTION 2.04.

Fees   26   

SECTION 2.05.

Optional Termination or Reduction of the Commitments   26   

SECTION 2.06.

Repayment of Advances   27   

SECTION 2.07.

Interest on Advances   27   

SECTION 2.08.

Interest Rate Determination   28   

SECTION 2.09.

Optional Conversion of Advances   29   

SECTION 2.10.

Prepayments of Advances   29   

SECTION 2.11.

Increased Costs   30   

SECTION 2.12.

Illegality   31   

SECTION 2.13.

Payments and Computations   32   

SECTION 2.14.

Taxes   33   

SECTION 2.15.

Sharing of Payments, Etc.   36   

SECTION 2.16.

Evidence of Debt   36   

SECTION 2.17.

Use of Proceeds   37   

SECTION 2.18.

Increase in the Aggregate Revolving Credit Commitments   37   

SECTION 2.19.

Extension of Termination Date   38   

 

2



--------------------------------------------------------------------------------

SECTION 2.20.

Defaulting Lenders   40   

SECTION 2.21.

Replacement of Lenders or Issuing Banks   41   

ARTICLE III

  42   

SECTION 3.01.

Conditions Precedent to Effectiveness of Amendment and Restatement   42   

SECTION 3.02.

Conditions Precedent to Each Borrowing, Issuance, Renewal, Commitment Increase
and Extension Date   44   

SECTION 3.03.

Determinations Under Section 3.01   44   

ARTICLE IV

  44   

SECTION 4.01.

Representations and Warranties of the Loan Parties   44   

ARTICLE V

  46   

SECTION 5.01.

Affirmative Covenants   46   

SECTION 5.02.

Negative Covenants   50   

SECTION 5.03.

Financial Covenant   53   

ARTICLE VI

  53   

SECTION 6.01.

Events of Default   53   

SECTION 6.02.

Actions in Respect of the Letters of Credit upon Default   55   

ARTICLE VII

  56   

SECTION 7.01.

Guaranty   56   

SECTION 7.02.

Guaranty Absolute   56   

SECTION 7.03.

Waivers and Acknowledgments   57   

SECTION 7.04.

Subrogation   58   

SECTION 7.05.

Subordination   58   

SECTION 7.06.

Continuing Guaranty; Assignments   59   

ARTICLE VIII

  59   

 

3



--------------------------------------------------------------------------------

ARTICLE IX

  61   

SECTION 9.01.

Amendments, Etc.   61   

SECTION 9.02.

Notices, Etc.   62   

SECTION 9.03.

No Waiver; Remedies   63   

SECTION 9.04.

Costs and Expenses   64   

SECTION 9.05.

Right of Set-off   65   

SECTION 9.06.

Binding Effect   66   

SECTION 9.07.

Assignments and Participations   66   

SECTION 9.08.

Confidentiality   69   

SECTION 9.09.

Governing Law   70   

SECTION 9.10.

Execution in Counterparts   70   

SECTION 9.11.

Jurisdiction, Etc.   70   

SECTION 9.12.

No Liability of the Issuing Banks   71   

SECTION 9.13.

Judgment   71   

SECTION 9.14.

Patriot Act   72   

SECTION 9.15.

Release of Subsidiary Guarantors   72   

SECTION 9.16.

Indemnification by Lenders   72   

SECTION 9.17.

No Fiduciary Duties   73   

SECTION 9.18.

Waiver of Jury Trial   1   

Schedules

Schedule I — Commitments

Exhibits

Exhibit A — Form of Note

Exhibit B — Form of Notice of Borrowing

Exhibit C — Form of Assignment and Assumption

 

 

4



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 21, 2015

21ST CENTURY FOX AMERICA, INC., a Delaware corporation (the “Borrower”),
TWENTY-FIRST CENTURY FOX, INC., a Delaware corporation (the “Parent Guarantor”),
the banks, financial institutions and other institutional lenders (the “Initial
Lenders”) and initial issuing banks (the “Initial Issuing Banks”) listed on the
signature pages hereof, J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS
INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint lead
arrangers and joint bookrunners, BANK OF AMERICA, N.A., as syndication agent,
DEUTSCHE BANK SECURITIES INC. and GOLDMAN SACHS BANK USA, as co-documentation
agents, JPMORGAN CHASE BANK, N.A. (“JPMCB”) and CITIBANK, N.A., as
co-administrative agents, and JPMCB as Designated Agent (the “Designated Agent”)
for the Lenders (as hereinafter defined), agree as follows:

PRELIMINARY STATEMENT. The Borrower (formerly known as News America
Incorporated), the Parent Guarantor (formerly known as News Corporation), the
lenders parties thereto and JPMCB, as designated agent, are parties to the
Credit Agreement dated as of May 2, 2012 (the “Existing Credit Agreement”).
Subject to the satisfaction of the conditions set forth in Section 3.01, the
Borrower and the parties hereto desire to amend and restate the Existing Credit
Agreement as herein set forth.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Adjusted Operating Income” of any Person means, for any period, without
duplication, Consolidated operating income plus Consolidated depreciation
expense plus Consolidated amortization expense plus amortization of cable
distribution investments plus all Cash Dividends other than from Subsidiaries
plus, to the extent included in operating income, any non-cash impairments or
write-offs of depreciable or amortizable assets relating to property, plant,
equipment or intangible assets or impairments or write-offs of goodwill, in each
case as determined in accordance with GAAP for such period. For purposes of
calculating Adjusted Operating Income for any Rolling Period in connection with
the determination of compliance with Section 5.03, if during such Rolling Period
any member of the Reporting Group shall have made a Material Acquisition or a
Material Disposition, Adjusted Operating Income for such Rolling Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
or Material Disposition occurred on the first day of such Rolling Period.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Designated Agent.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person; provided that any Person that
would be an Affiliate solely by reason of the fact that a director or officer of
such Person is also a director or officer of a member of the Reporting Group
shall be deemed not to be an Affiliate for purposes of this definition. For
purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 20% or more of
the Voting Stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise.

“Agent” means any of the Syndication Agent, the Co-Documentation Agents, the
Co-Administrative Agents and the Designated Agent and “Agents” means any two or
more of the foregoing, as the context may require.

“Agreement” means this Credit Agreement, as it may be amended, supplemented or
otherwise modified from time to time in accordance with Section 9.01.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, the UK
Bribery Act of 2010 and any similar laws, rules, and regulations of any member
state of the European Union applicable to the Parent Guarantor or any of its
Subsidiaries from time to time concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means for Base Rate Advances and for Eurodollar Rate
Advances, as of any date, a percentage per annum determined by reference to the
Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable Margin for
Eurodollar Rate Advances   Applicable Margin for
Base Rate Advances

Level 1

A / A2 / A or above

   0.795%   0.000%

Level 2

A- / A3 / A-

   0.900%   0.000%

Level 3

BBB+ / Baa1 / BBB+

   1.000%   0.000%

Level 4

BBB / Baa2 / BBB

   1.100%   0.100%

Level 5

Lower than Level 4

   1.300%   0.300%

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable
Percentage

Level 1

A / A2 / A or above

   0.080%

Level 2

A- / A3 / A-

   0.100%

Level 3

BBB+ / Baa1 / BBB+

   0.125%

Level 4

BBB / Baa2 / BBB

   0.150%

Level 5

Lower than Level 4

   0.200%

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Designated Agent, in
substantially the form of Exhibit C or any other form approved by the Designated
Agent.

“Assuming Lender” has the meaning specified in Section 2.18(b).

“Assumption Agreement” has the meaning specified in Section 2.18(c)(ii).

“Attributable Debt” means, at any time, in connection with any sale and
leaseback transaction, the product of (i) the net proceeds from such sale and
leaseback transaction times (ii) a fraction, the numerator of which is the
number of days of the term of the lease relating to the property involved in
such sale and leaseback transaction (without regard to any options to renew or
extend such term) remaining at the date of the making of such calculation and
the denominator of which is the number of days of the term of such lease
measured from the first day of such term.

“Australia” means the Commonwealth of Australia.

“Australian Corporations Law” means the Corporations Act 2001 of Australia, as
it may be amended from time to time.

“Available Amount” of any Letter of Credit means, at any time, the maximum
Dollar Equivalent amount available to be drawn under such Letter of Credit at
such time (assuming compliance at such time with all conditions to drawing);
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any L/C Related Documents, provides for one or more automatic
increases in the stated amount thereof, the Available Amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

“BAFT-IFSA” has the meaning specified in Section 2.03(f).

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(f)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by JPMCB in New York, New York, from
time to time, as JPMCB’s prime rate;

 

3



--------------------------------------------------------------------------------

(b)  1⁄2 of one percent per annum above the Federal Funds Rate; or

(c) the Eurodollar Rate for a one month Interest Period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Eurodollar Rate for any day shall
be based on the rate appearing on the Reuters Screen LIBOR01 (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day; provided that, if such rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Borrower” has the meaning specified in the preamble.

“Borrower Information” has the meaning specified in Section 9.08.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01 or 2.03.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capitalized Leases” has the meaning specified in clause (e) of the definition
of “Debt”.

“Cash Dividends” means, all dividends, all purchases, redemptions, retirements,
defeasances or other acquisitions of any capital stock or shares or any
warrants, rights or options to acquire such capital stock or shares, in each
case to the extent paid in cash by or on behalf of the issuer thereof, all
returns of capital to stockholders or shareholders as such and all returns in
respect of loan stock or any similar Investment, in each case to the extent paid
in cash.

“Cash Equivalents” means any of the following, so long as they are owned free
and clear of all Liens and have a maturity of not greater than 180 days from the
date of issuance thereof: (a) readily marketable direct obligations of the
United States, the United Kingdom or Australia or, in each case, any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the United States or unconditionally guaranteed by the
government of the United Kingdom or Australia, (b) repurchase agreements with
respect to obligations of the type referred to in clause (a) above with any
securities dealers that are fully collateralized by such obligations,
(c) certificates of deposit of or time deposits or Eurodollar deposits with any
commercial bank, that has a combined capital and surplus of at least
US$1,000,000,000 or its equivalent in other currencies or (d) commercial paper
that is rated at least “Prime-1” (or the equivalent grade) by Moody’s or “A-1”
(or the equivalent grade) by S&P.

“Change of Control” means (i) the direct or indirect ownership, beneficially or
of record, by any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended), other than the
Permitted Holders, of more than the greater of (x) thirty-five percent (35%) of
the then outstanding capital stock, voting shares or ordinary shares having
ordinary voting power to elect a majority of the board of directors of the
Parent Guarantor (irrespective of whether at the time capital stock of any other
class or classes of the Parent Guarantor shall or might have voting power upon
the occurrence of any contingency), or

 

4



--------------------------------------------------------------------------------

(y) the percentage of the then outstanding capital stock, voting shares or
ordinary shares having ordinary voting power to elect a majority of the board of
directors of the Parent Guarantor (irrespective of whether at the time capital
stock of any other class or classes of the Parent Guarantor shall or might have
voting power upon the occurrence of any contingency) owned on such date,
directly or indirectly, beneficially by the Permitted Holders or (ii) during any
period of twelve (12) consecutive months, the board of directors, managers or
other governing body of the Parent Guarantor shall not consist of a majority of
the Continuing Directors.

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Communications” has the meaning specified in Section 9.02(b).

“Compliance Certificate” means a certificate executed by the chief financial
officer or the deputy chief financial officer of the Parent Guarantor delivered
with financial statements in accordance with Section 5.01(i)(ii) and
(iii) (a) stating that no Default has occurred and is continuing and (b) setting
forth in reasonable detail the calculations necessary to demonstrate compliance
with Section 5.03 and (c) in the event of any change in generally accepted
accounting principles used in the preparation of the financial statements
delivered with such Compliance Certificate, and if necessary for determination
of compliance with Section 5.03, a statement of reconciliation conforming such
financial statements to GAAP.

“Consenting Lender” has the meaning specified in Section 2.19(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Constitutive Documents” means, as to any Person, such Person’s certificate of
incorporation or registration (including, if relevant, certificates of change of
name), memorandum of association, articles of association or incorporation,
charter, by-laws, trust deed, partnership, joint venture or shareholders’
agreement or equivalent documents constituting such Person.

“Content” means all print, audio, visual and other content and information
available for publication, distribution, broadcast, transmission or any other
form of delivery for exploitation on any form of media or medium of
communication, whether now known or hereafter discovered or created.

“Continuing Directors” means the directors, managers or equivalent body of the
Parent Guarantor on the Effective Date and each other director, manager or
equivalent body, if, in each case, such other director’s, manager’s or
equivalent body’s election to the board of directors, managers or other
governing body of the Parent Guarantor is recommended, nominated or approved by
a majority of the then Continuing Directors.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

 

5



--------------------------------------------------------------------------------

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness of such Person for the deferred
purchase price of property or services that would appear as a liability on the
balance sheet of such Person prepared in accordance with GAAP (other than
(i) payables incurred in the ordinary course of business, (ii) royalties,
(iii) Programming Liabilities and (iv) any purchase price or earn-out incurred
in connection with an acquisition until such obligation becomes a liability on
the balance sheet of such Person in accordance with GAAP), (c) all Obligations
of such Person evidenced by notes, bonds (other than performance and similar
bonds), debentures or other similar instruments, (d) all Obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) the principal
component of the Obligations of such Person as lessee under leases that are, in
accordance with GAAP, required to be accounted as capital leases on the balance
sheet of such Person (“Capitalized Leases”; provided that any lease that was or
would have been treated as an operating lease under GAAP as in effect on the
Effective Date that would become or be treated as a capital lease solely as a
result of a change in GAAP after the Effective Date shall always be treated as
an operating lease for all purposes and at all times under this Agreement),
(f) all Obligations, contingent or otherwise, of such Person under banker
acceptance, letter of credit, note purchase facility or other discounting
arrangement or similar facilities (other than any letter of credit in support of
(i) trade payables incurred in the ordinary course of business with an
expiration date of not more than 180 days from the date of issuance thereof,
(ii) royalties and (iii) Programming Liabilities), (g) all Debt of others
referred to in clauses (a) through (f) above guaranteed by such Person (each, a
“Debt Guaranty”), provided that, for purposes of this Agreement the Debt of such
Person shall be equal to the obligations of such Person under the applicable
Debt Guaranty as and to the extent that there is a demand for payment under such
Debt Guaranty, and (h) all Debt referred to in clauses (a) through (g) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt, valued at the lesser of the amount of such Debt and the fair market value
of such property. Notwithstanding anything stated herein to the contrary, for
the purposes of this Agreement the following shall not constitute “Debt”:
(A) any Obligation owed between members of the Reporting Group, (B) any
Obligation which is payable (i) by its terms in common equity securities or
(ii) at the option of the Parent Guarantor or other member of the Reporting
Group in common equity securities; provided that, during a Default and at the
direction of the Designated Agent, such Parent Guarantor or member of the
Reporting Group shall make such election to pay in common equity securities and
(C) preferred limited liability membership interests (or equivalent interests)
held by a third party, the proceeds of which are used to fund Content financing.

“Debt Guaranty” has the meaning specified in clause (h) of the definition of
“Debt”.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulting Lender” means at any time, any Lender that (a) has failed to
(i) fund all or any portion of its Advances within two Business Days of the date
such Advances were required to be funded hereunder unless such Lender notifies
the Designated Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Designated

 

6



--------------------------------------------------------------------------------

Agent, any Issuing Bank or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit)
within two Business Days of the date when due, (b) has notified the Borrower,
the Designated Agent or any Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Designated Agent
or the Borrower, to confirm in writing to the Designated Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Designated Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any debtor relief law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
governmental authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Designated Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender upon delivery of written notice of such determination to
the Borrower, each Issuing Bank and each Lender.

“Designated Agent” has the meaning set forth in the preamble hereto.

“Designated Agent’s Account” means the account of the Designated Agent
maintained by the Designated Agent at JPMorgan Chase Bank, N.A. at its office at
500 Stanton Cristiana Road, Ops 2, Floor 3, Newark, Delaware 19713, Account No.
90081133812858, ABA No. 021000021, Account Name: Loan Processing Department,
Reference: 21st Century Fox.

“Designated Agent’s Office” means the office of the Designated Agent at 1111
Fannin St, 10th Floor, Houston TX 77007, or such other office as the Designated
Agent may specify to the Borrower from time to time.

“Dollars” and “US$” each means the lawful currency of the United States.

“Dollar Equivalent” (x) with respect to Dollars, the Dollar amount thereof, and
(y) of any other currency on any date means the equivalent in Dollars of such
currency determined by using the quoted spot rate at which the Designated
Agent’s principal office in London offers to exchange Dollars for such currency
in London at approximately 4:00 P.M. (London time) (unless otherwise indicated
by the terms of this Agreement) on such date as is required pursuant to the
terms of this Agreement.

 

7



--------------------------------------------------------------------------------

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Designated Agent or in the Assumption Agreement
or the Assignment and Assumption pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Designated Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) a determination that any Plan is in “at risk” status (within the
meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

 

8



--------------------------------------------------------------------------------

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the European Monetary Union
legislation.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Designated Agent or in the Assumption Agreement
or the Assignment and Assumption pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in U.S. dollars at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period or, if for any reason such rate is not
available for the applicable Interest Period but is available for periods that
are shorter than and longer than such Interest Period, the rate per annum that
results from interpolating on a linear basis between the rate for the longest
available period that is shorter than such Interest Period and the shortest
available period that is longer than such Interest Period with respect to such
Eurodollar Rate Advance, then the Eurodollar Rate shall be such interpolated
screen rate, by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage for such Interest Period; provided that, if the rate determined under
clause (a) above shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

 

9



--------------------------------------------------------------------------------

“Excess Guaranty Debt” means, at any time, the excess, if any, of the aggregate
Dollar Equivalent amount of all Debt Guaranties by members of the Reporting
Group of Debt of Persons which are not members of the Reporting Group, over
US$800,000,000.

“Excluded Taxes” has the meaning specified in Section 2.14(a).

“Existing Debt” has the meaning specified in Section 5.02(e)(i).

“Existing Liens” has the meaning specified in Section 5.02(a)(i).

“Extension Date” has the meaning specified in Section 2.19(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement between the United States and any other
jurisdiction to implement Sections 1471 through 1474 of the Internal Revenue
Code (an “IGA”), and any law, regulation or other official guidance enacted in
any jurisdiction implementing Sections 1471 through 1474 of the Internal Revenue
Code or an IGA.

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate, or, if such rate is not so published
for any day that is a Business Day, the quotations for such day on such
transactions received by the Designated Agent from a Federal funds broker of
recognized standing selected by it; provided, that, if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Film Special Purpose Vehicle” means any Special Purpose Vehicle established for
the sole purpose of financing, producing, distributing, acquiring, marketing,
licensing, syndicating, publishing, transmission or other exploitation of
Content.

“Financing Subsidiary” means each Subsidiary of the Parent Guarantor organized
solely for the purpose of providing financing for the members of the Reporting
Group and holding no assets other than loans or advances to other members of the
Reporting Group, cash and Cash Equivalents and immaterial amounts of other
assets.

“Fitch” means Fitch, Inc.

“GAAP” has the meaning specified in Section 1.03.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

10



--------------------------------------------------------------------------------

“Honor Date” has the meaning specified in Section 2.03(c).

“ICC” has the meaning specified in Section 2.03(f).

“Increase Date” has the meaning specified in Section 2.18(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Indemnified Costs” has the meaning specified in Section 9.16(a).

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Information Memorandum” means the information memorandum dated May 2015 used in
connection with the syndication of the Commitments.

“Initial Issuing Banks” has the meaning specified in the preamble.

“Initial Lenders” has the meaning specified in the preamble.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, and subject to clause (c) of this definition, nine or
twelve months, as the Borrower may, upon notice received by the Designated Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:

(a) the Borrower may not select any Interest Period that ends after (i) the
final Termination Date, or (ii) the Termination Date of any Non-Consenting
Lender unless, after giving effect to any reduction of the Revolving Credit
Commitments on such Termination Date, the aggregate principal amount of
Eurodollar Rate Advances with Interest Periods expiring after such Termination
Date plus the Available Amount of Letters of Credit expiring after such
Termination Date shall not exceed the aggregate amount of Revolving Credit
Commitments of the Consenting Lenders (including any replacement Lenders).

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) in the case of any such Borrowing, the Borrower shall not be entitled to
select an Interest Period having duration of nine or twelve months unless, by
2:00 P.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, each Lender notifies the Designated Agent that such
Lender will be providing funding for such Borrowing with such Interest Period
(the failure of any Lender to so respond by such time being deemed for all
purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the Lenders
object to the requested duration of such Interest Period, the duration of the
Interest Period for such Borrowing shall be one, two, three or six months, as
specified by the Borrower in the applicable Notice of Borrowing as the desired
alternative to an Interest Period of nine or twelve months;

 

11



--------------------------------------------------------------------------------

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” in any Person means any loans or advances to such Person, any
purchase or other acquisition of a business or assets of such Person as a going
concern or of any capital stock or shares, warrants, rights, options,
obligations or other securities of such Person, any capital contribution to such
Person or any other similar investment in such Person, including, without
limitation (but without duplication), any arrangement pursuant to which the
investor issues any Debt Guaranty or incurs any Debt of the type referred to in
clause (i) of the definition of Debt in respect of such Person, but excluding
(a) any Negative Pickup Arrangement and (b) advances made to suppliers in
respect of assets purchased or services contracted for in the ordinary course of
business, or the acquisition of receivables owing to any member of the Reporting
Group from and the making of advances to, suppliers, producers, customers and
individuals constituting the “talent” of such Person to the extent that such
advance or acquisition is made (A) in the ordinary course of business of such
Person and is consistent with the commercial practices of such Person prior to
the date hereof or (B) is consistent with commercially reasonable practices at
such time and is payable or dischargeable in accordance with customary terms.

“Investment Preferred Stock” means Preferred Stock issued by any Financing
Subsidiary of the Parent Guarantor and guaranteed by the Parent Guarantor that
would be classified as equity of the Parent Guarantor under GAAP and that is
issued with an aggregate liquidation preference not exceeding US$345,000,000.

“ISP” has the meaning specified in Section 2.03(f).

“Issuing Bank” means an Initial Issuing Bank, any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 9.07 and any other Lender that agrees to issue a Letter of Credit
hereunder so long as such Eligible Assignee or other Lender expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Designated Agent of its Applicable Lending Office (which
information shall be recorded by the Designated Agent in the Register), for so
long as such Initial Issuing Bank, Eligible Assignee or Lender, as the case may
be, shall have a Letter of Credit Commitment or shall have issued an outstanding
Letter of Credit hereunder.

 

12



--------------------------------------------------------------------------------

“JPMCB” has the meaning specified in the preamble.

“L/C Cash Collateral Account” means an interest bearing cash collateral account
for the benefit of the Borrower to be established and maintained by the
Designated Agent, over which the Designated Agent shall have sole dominion and
control, upon terms as may be satisfactory to the Designated Agent.

“L/C Exposure” means, at any time, the sum of (a) the aggregate Available Amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all Advances made in accordance with Section 2.03 that have not been funded
by the Lenders and, in the case of any Letters of Credit denominated in Euro,
shall be the Dollar Equivalent of such amount, determined as of the third
Business Day prior to such date. The L/C Exposure of any Lender at any time
shall be its Pro Rata Share of the total L/C Exposure at such time. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

“Lenders” means the Initial Lenders, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.18 or 2.19 and each
Person that shall become a party hereto as a Lender pursuant to Section 9.07.

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to each Initial Issuing Bank,
the amount set forth opposite the Initial Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Initial
Issuing Bank has entered into one or more Assignment and Assumptions, the amount
set forth for such Issuing Bank in the Register maintained by the Designated
Agent pursuant to Section 9.07(c) as such Issuing Bank’s “Letter of Credit
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

“Letter of Credit Facility” means, at any time, an amount equal to
US$250,000,000, as such amount may be reduced at or prior to such time pursuant
to Section 2.05.

“Letters of Credit” has the meaning specified in Section 2.01(b).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement intended as a security
interest, including, without limitation, the lien or retained security title of
a conditional vendor and any easement, right of way or other encumbrance on
title to real property.

“Loan Document” means this Agreement, the Notes and the other L/C Related
Documents.

“Loan Parties” means the Borrower and the Parent Guarantor.

 

13



--------------------------------------------------------------------------------

“Material Acquisition” means any acquisition of assets or series of related
acquisitions of assets (including by way of merger) which (a) constitutes assets
comprising that portion of the common stock or other equity interests of, or all
or a substantial part of the assets of any Person which results in such Person
becoming a Consolidated Subsidiary of the Parent Guarantor, or a business unit
or division of, any Person and (b) involves the payment of consideration by the
Parent Guarantor and its Subsidiaries (valued at the initial principal amount
thereof in the case of non-cash consideration consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
consideration) in excess of 10% of Consolidated Tangible Assets of the Reporting
Group (determined as of the most current audited financial statements delivered
in accordance with Section 4.01(e) or Section 5.01(i)(iii), as applicable).

“Material Adverse Change” means any material adverse change in the business,
operations, financial condition or properties of the Reporting Group taken as a
whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition or properties of the Reporting Group taken as a
whole, (b) the rights and remedies of the Designated Agent or the Lenders, taken
as a whole, under this Agreement or (c) the ability of the Borrower to perform
its payment Obligations under this Agreement.

“Material Disposition” means any sale, lease, assignment, conveyance, transfer
or other disposition (a “Disposition”) of property or series of related
Dispositions of property which yields gross proceeds to the Parent Guarantor or
any of its Subsidiaries (valued at the initial principal amount thereof in the
case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
10% of Consolidated Tangible Assets of the Reporting Group (determined as of the
most current audited financial statements delivered in accordance with
Section 4.01(e) or Section 5.01(i)(iii), as applicable).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(5) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Negative Pickup Arrangements” means arrangements entered into in the ordinary
course of business for the production and/or acquisition of some or all of the
rights to Content.

“Non-Consenting Lender” has the meaning specified in Section 2.19(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.

 

14



--------------------------------------------------------------------------------

“Notice” has the meaning specified in Section 9.02(c).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Renewal” has the meaning specified in Section 2.01(b).

“Notice of Termination” has the meaning specified in Section 2.01(b).

“Obligation” means, with respect to any Person, any obligation of such Person of
any kind, including, without limitation, any liability of such Person on any
claim, fixed, contingent or otherwise, whether or not such claim is discharged,
stayed or otherwise affected by any proceeding of the type referred to in
Section 6.01(f). Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under this Agreement include the obligation to
pay principal, interest, charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and all other amounts payable by any Loan Party under
this Agreement.

“Operating Income Leverage Ratio” has the meaning specified in Section 5.03.

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a former or present connection between such recipient and the
jurisdiction imposing the Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” has the meaning specified in Section 2.14(b).

“Parent Guarantor” has the meaning set forth in the preamble.

“Participant” has the meaning specified in Section 9.07(d).

“Participant Register” has the meaning specified in Section 9.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Film Financing” means Debt and equity financing arrangements with
third parties for the financing, production, distribution, acquisition,
marketing, licensing, syndication, publishing, transmission or other
exploitation of Content by any Person in which any interest held by a member of
the Reporting Group is held through a Film Special Purpose Vehicle and as to
which no member of the Reporting Group has incurred any Debt other than through
such Film Special Purpose Vehicle.

“Permitted Holders” means (x) K. Rupert Murdoch, his wife, parent or more remote
forebear, child or more remote issue, or brother or sister or child or more
remote issue of a brother or sister or any trusts established for the benefit of
one or more of the foregoing; or (y) any Person directly or indirectly
controlled by one or more of the members of the Murdoch Family described in
clause (x) above.

 

15



--------------------------------------------------------------------------------

“Permitted Liens” means any of the following: (a) any Lien that arises in favor
of an unpaid seller in respect of goods, plant or equipment sold and delivered
to any member of the Reporting Group in the ordinary course of its business
until payment of the purchase price for such goods or plant or equipment or any
other goods, plant or equipment previously sold and delivered by that seller
(except to the extent that such Lien secures Debt or arises otherwise than due
to deferment of payment of purchase price); (b) Liens arising by operation of
law and in the ordinary course of business, including Liens for Taxes that are
either (i) not yet overdue or (ii) being contested in good faith and by
appropriate proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP; (c) any Lien or pledge created or subsisting
in the ordinary course of business over documents of title, insurance policies
or sale contracts in relation to commercial goods to secure the purchase price
thereof; (d) any Lien with respect to documents of title to any asset or over
cash paid to purchase such asset, to the extent arising from the delivery
thereof to any financial institution or firm of lawyers or title company to be
held in escrow pursuant to any agreement or arrangement for the purchase or sale
of such asset, provided that (i) such agreement or arrangement is not in respect
of Debt described in clause (a) or (c) of the definition of Debt of any member
of the Reporting Group, (ii) such documents of title are held in escrow only
pending the satisfaction of conditions precedent to the purchase or sale of such
asset and (iii) such agreement or arrangement and the related purchase or sale
are not otherwise prohibited under this Agreement; (e) pledges or deposits in
connection with worker’s compensation, unemployment insurance and other social
security legislation, (f) Liens to secure performance bonds incurred in the
ordinary course of business; (g) any Lien with respect to any asset (including,
without limitation, securities, documents of title and source codes), to the
extent arising from the delivery of such asset to any financial institution,
firm of lawyers, title company or other entity that holds assets in escrow or
custody, to be held in escrow pursuant to any agreement or arrangement granted
in the ordinary course of business; (h) statutory Liens of carriers,
warehousemen, mechanics, suppliers, materialmen, repairmen and other like Liens
arising in the ordinary course of business and with respect to amounts not yet
delinquent or being contested in good faith by appropriate proceedings, if a
reserve or other appropriate provision has been made; (i) easements, rights of
way and other encumbrances on title to real property that do not materially
adversely affect the use of such property for its present purposes, (j) any
banker’s right of set off or combination of accounts conferred in the ordinary
course of banking arrangements, (k) Liens consisting of pledges or deposits of
cash or securities made to secure the performance of bids, trade contracts
(other than for borrowed money), leases or subleases, statutory obligations,
utilities, surety and appeal bonds and other obligations of a like nature
incurred in the ordinary course of business and (l) Liens consisting of pledges
or deposits of cash or securities made to secure swaps and other derivatives
entered into by the Borrower or its Subsidiaries to hedge against risk arising
in the ordinary course of business in connection with transactions not
prohibited under this Agreement (and not entered into for speculative purposes);
provided that, in the case of clause (a) and (c) of this definition, there is no
default in the underlying obligation secured by such encumbrance or such
obligation is being contested in good faith and by appropriate proceedings.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning set forth in Section 9.02(d).

“Post Petition Interest” has the meaning specified in Section 7.05(b).

 

16



--------------------------------------------------------------------------------

“Preferred Stock” means, with respect to any corporation, capital stock or
shares issued by such corporation that is entitled to a preference or priority
over any other capital stock or shares issued by such corporation upon any
distribution of such corporation’s assets, whether by dividend or upon
liquidation.

“Primary Currency” has the meaning specified in Section 9.13(b).

“Programming Liabilities” means all Obligations incurred in the ordinary course
of business to finance, produce, distribute, acquire, market, license,
syndicate, publish, transmit or otherwise exploit Content, other than any such
Obligations for Debt described in clause (a) of the definition of Debt and Debt
Guaranties of such Debt.

“Pro Rata Share” means, with respect to any Lender, the percentage of the total
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment; provided that in the case of Section 2.20 when a Defaulting Lender
shall exist, “Pro Rata Share” shall mean the percentage of the total Revolving
Credit Commitments (disregarding any Defaulting Lender’s Revolving Credit
Commitment) represented by such Lender’s Revolving Credit Commitment. If the
Revolving Credit Commitments have terminated or expired, the Pro Rata Shares
shall be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P, Moody’s or Fitch, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower or, if any such rating agency shall have issued more than one such
rating, the lowest such rating issued by such rating agency; provided that any
such rating by Fitch shall not be considered in the determination of the Public
Debt Rating until the date that is six months after the Borrower has provided
irrevocable notice to the Designated Agent to include Fitch ratings in the
determination of the Public Debt Rating. For purposes of the foregoing, (a) if
only one of S&P, Moody’s and, after the inclusion of Fitch in the determination
of the Public Debt Rating, Fitch shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Percentage shall be determined by reference
to the available rating; (b) if none of S&P, Moody’s or Fitch shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if, prior to
inclusion of Fitch ratings in the determination of the Public Debt Rating, the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level below the higher of such levels,
(d) if, after inclusion of Fitch ratings in the determination of the Public Debt
Rating, the ratings established by S&P, Moody’s and Fitch shall fall within
different levels, the Applicable Margin and the Applicable Percentage shall be
based upon the ratings of two of the agencies unless each agency’s ratings is at
a separate level, in which case the applicable level will be deemed to be the
middle level; (e) if any rating established by S&P, Moody’s or Fitch shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (f) if
S&P, Moody’s or Fitch shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P, Moody’s or Fitch, as
the case may be, shall refer to the then equivalent rating by S&P, Moody’s or
Fitch, as the case may be.

 

17



--------------------------------------------------------------------------------

“Public Senior Debt” means Senior Debt of any member of the Reporting Group that
is registered pursuant to a registration statement filed with the U.S.
Securities and Exchange Commission or any comparable national or state
regulatory or governmental body in any jurisdiction of the United States or
otherwise, plus any Senior Debt that any member of the Reporting Group has
issued and provided registration rights to the holders of such privately placed
securities in connection with such issuance.

“Redeemable” means, with respect to any capital stock or shares, any such
capital stock or shares that (a) the issuer has undertaken to redeem at a fixed
or determinable date or dates, whether by operation of a sinking fund or
otherwise, or upon the occurrence of a condition not solely within the control
of the issuer or (b) is redeemable at the option of the holder, provided that no
such capital stock or shares shall be considered to be Redeemable, or to be
Debt, solely pursuant to clause (a) or (b) hereof if the issuer’s undertaking to
redeem any such capital stock or shares may be satisfied in full, at its option,
by the delivery to the holders thereof of ordinary shares of the Parent
Guarantor.

“Register” has the meaning specified in Section 9.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reporting Group” means the Parent Guarantor and its Subsidiaries.

“Required Lenders” means at any time, after giving effect to Section 2.20(b),
Lenders owed at least a majority in interest of the then aggregate unpaid
principal amount of the Advances owing to Lenders, or, if no such principal
amount is then outstanding, Lenders having at least a majority in interest of
the Revolving Credit Commitments.

“Resigning Issuing Bank” has the meaning specified in Section 2.03(g).

“Responsible Officer” means of the following Persons: the chief financial
officer, chief executive officer, deputy chief financial officer, the treasurer,
executive vice presidents, senior vice presidents or any other executive officer
of either of the Parent Guarantor or the Borrower, or the Group General Counsel
of the Parent Guarantor.

“Revolving Credit Commitment” means as to any Lender (a) the amount set forth
opposite such Lender’s name on Schedule I hereto under the caption “Revolving
Credit Commitment”, (b) if such Lender has become a Lender hereunder pursuant to
an Assumption Agreement, the amount set forth in such Assumption Agreement or
(c) if such Lender has entered into any Assignment and Assumption, the amount
set forth for such Lender in the Register maintained by the Designated Agent
pursuant to Section 9.07(c), as such amount may be reduced pursuant to
Section 2.05 or increased pursuant to Section 2.18.

“Rolling Period” means, for any fiscal quarter, such fiscal quarter and the
preceding three fiscal quarters. Any reference in Section 5.03 of this Agreement
to a Rolling Period ending on any specified date shall be construed as a
reference to the Rolling Period ending closest in time to such date.

“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.

 

18



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Senior Debt” means all Debt of the Reporting Group that does not provide by its
terms that it is subordinate in right of payment to the Obligations of the Loan
Parties under this Agreement.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Special Purpose Vehicle” means a Person that is, or was, established: (a) with
a separate legal identity and limited liability; (b) as a member of the
Reporting Group; and (c) for the sole purpose of a single transaction, or series
of related transactions, and that has no assets and liabilities other than those
directly acquired or incurred in connection with such transaction(s).

“Subject Affiliate” has the meaning specified in Section 5.01(h).

“Subordinated Obligations” has the meaning specified in Section 7.05.

“Subsidiary” of any Person means (a) any corporation, partnership, joint
venture, trust or estate of which (or in which) more than 50% of the issued and
outstanding capital stock, voting shares, ordinary shares or other interest
having ordinary voting power to elect a majority of the board of directors or
otherwise control the policies of such corporation, partnership, joint venture,
trust or estate (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) in relation to any Person that is, or
becomes, subject to the Australian Corporations Law, (i) a “subsidiary” of such
Person as defined in and for the purposes of the Australian Corporations Law,
(ii) if such Person has appointed or is in a position to appoint one or more
directors of another corporation and that director or those directors are in a
position to cast, or control the casting of, more than one-half of the maximum
number of votes that might be cast at a meeting of directors of that other
corporation, such other corporation, and (iii) where the expression is used in
this Agreement in connection with the content or preparation of consolidated
financial statements (as defined in the Australian Corporations Law), any
“Entity” (as defined in Section 64A of the Australian Corporations Law) that
such Person is taken to control (as defined in Section 50AA of the Australian
Corporations Law) and (c) in the case of a Person that is an English company,
any other Person that is a “subsidiary” of such Person as defined pursuant to
Section 736 of the English Companies Act 1985.

 

19



--------------------------------------------------------------------------------

“Subsidiary Guarantor” has the meaning specified in Section 5.01(j).

“Subsidiary Guaranty” has the meaning specified in Section 5.01(j).

“Tangible Assets” of any Person is defined as, as of any date, the amount of
total assets of such Person and its Subsidiaries on a Consolidated basis at such
date less goodwill, trade names, patents, unamortized debt discount expense and
other like intangibles, all determined in accordance with GAAP.

“Taxes” has the meaning specified in Section 2.14(a).

“Termination Date” means the earlier of (a) May 21, 2020, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“Type” has the meaning specified in the definition of “Advance”.

“UCP” has the meaning specified in Section 2.03(f).

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
such Issuing Bank’s Letter of Credit Commitment minus the aggregate Available
Amount of all Letters of Credit issued by such Issuing Bank.

“United States” has the meaning specified in Section 2.14(d).

“United States person” has the meaning specified in Section 2.14(d).

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
Dollar Equivalent of the aggregate principal amount of all outstanding Advances
made by such Lender (in its capacity as a Lender), plus (ii) such Lender’s Pro
Rata Share of the L/C Exposure at such time.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United States consistent with such principles in effect as of
June 30, 2014 (“Initial GAAP”), provided that, to the extent there is any change
in Initial GAAP that is not material in respect of the calculation of compliance
with the covenants set forth in Section 5.03, Borrower may construe all
accounting terms not specifically defined herein in accordance with Initial
GAAP, as changed (such applicable accounting principles,

 

20



--------------------------------------------------------------------------------

“GAAP”). In the event there is any change in Initial GAAP that is material in
respect of the calculation of compliance with the covenant set forth in
Section 5.03 or other standards or terms in this Agreement, then upon the
written request of the Borrower or the Required Lenders, the Borrower, the
Designated Agent and the Lenders shall enter into good faith negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
change with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such change as if such change had
not occurred; provided that the provisions of this Agreement shall not give
effect to such amendment until the effective date of such amendment.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Advances and Letters of Credit. (a) Advances. Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Advances in Dollars to the Borrower from time to time on any Business Day during
the period from the Effective Date until the Termination Date applicable to such
Lender in an amount not to exceed at any time such Lender’s Unused Commitment.
Each Borrowing shall be in an aggregate amount of US$25,000,000 or an integral
multiple of US$5,000,000 in excess thereof and shall consist of Advances of the
same Type made on the same day by the Lenders ratably according to their
respective Revolving Credit Commitments. Within the limits of each Lender’s
Revolving Credit Commitment, the Borrower may borrow under this Section 2.01(a),
prepay pursuant to Section 2.10 and reborrow under this Section 2.01(a).

(b) Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue letters of credit (each, a “Letter of Credit”
and, collectively, “Letters of Credit”) in Dollars or Euros for the account of
the Borrower and its Subsidiaries from time to time on any Business Day during
the period from the Effective Date until 30 days before the final Termination
Date in an aggregate Available Amount (converting all Euros into the then
applicable Dollar Equivalent thereof) (i) not exceeding at any time (x) for all
Letters of Credit, the Letter of Credit Facility at such time and (y) for all
Letters of Credit issued by each Issuing Bank, such Issuing Bank’s Letter of
Credit Commitment at such time (unless otherwise agreed by such Issuing Bank)
and (ii) for each such Letter of Credit not to exceed an amount equal to the
Unused Commitments of the Lenders at such time. Each Letter of Credit shall be
in an amount of US$5,000,000 (or the applicable Dollar Equivalent thereof) or
more. The Borrower shall be liable for all Obligations with respect to any
Letter of Credit issued for the account of any of its Subsidiaries. No Letter of
Credit shall have an expiration date (including all rights of the Borrower or
the beneficiary to require renewal) later than the earlier of (x) the date that
is one year after the date of issuance thereof, but may by its terms be
renewable annually upon notice (a “Notice of Renewal”) given to the Issuing Bank
that issued such Letter of Credit and the Designated Agent on or prior to any
date for notice of renewal set forth in such Letter of Credit but in any event
at least three Business Days prior to the date of the proposed renewal of such
Letter of Credit and upon fulfillment of the applicable conditions set forth in
Article III unless such Issuing Bank has notified the Borrower (with a copy to
the Designated Agent) on or prior to the date for notice of termination set
forth in such Letter of Credit but in any event at least 30 Business Days prior
to the date of automatic renewal of its election not to renew such Letter of
Credit (a “Notice of Termination”) and (y) five Business Days prior to the final
Termination Date, provided that no Letter of Credit may expire after the
Termination Date of any Non-Consenting Lender if, after giving effect to such
issuance, the aggregate Revolving Credit Commitments of the Consenting Lenders
(including any replacement Lenders) for the period following such Termination
Date would be less than the Available Amount of the Letters of Credit expiring
after such Termination Date; provided, further, that the terms of each Letter of
Credit that is automatically renewable annually shall (1) require the Issuing
Bank that issued such Letter of Credit to give the beneficiary named in such
Letter of Credit notice of any Notice of Termination and (2) permit such

 

21



--------------------------------------------------------------------------------

beneficiary, upon receipt of such notice, to draw under such Letter of Credit
prior to the date such Letter of Credit otherwise would have been automatically
renewed. If either a Notice of Renewal is not given by the Borrower or a Notice
of Termination is given by the relevant Issuing Bank pursuant to the immediately
preceding sentence, such Letter of Credit shall expire on the date on which it
otherwise would have been automatically renewed; provided, however, that even in
the absence of receipt of a Notice of Renewal the relevant Issuing Bank may in
its discretion, unless instructed to the contrary by the Designated Agent or the
Borrower, deem that a Notice of Renewal had been timely delivered and in such
case, a Notice of Renewal shall be deemed to have been so delivered for all
purposes under this Agreement. Within the limits referred to above, the Borrower
may request the issuance of Letters of Credit under this Section 2.01(b), repay
any Advances resulting from drawings thereunder pursuant to Section 2.03(c) and
request the issuance of additional Letters of Credit under this Section 2.01(b).

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 11:00 A.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Designated Agent, which shall give to each
Lender prompt notice thereof by telecopier. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
or telecopier in substantially the form of Exhibit B hereto, specifying therein
the requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Advance. Each Lender shall, before 1:00 P.M. (New York City time) on
the date of such Borrowing make available for the account of its Applicable
Lending Office to the Designated Agent at the Designated Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing. After the
Designated Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Designated Agent will make such funds
available to the Borrower at the Designated Agent’s address referred to in
Section 9.02.

(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than US$25,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than 15 separate Borrowings.

(c)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(d)    Unless the Designated Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Designated Agent such Lender’s ratable portion of such Borrowing, the
Designated Agent may assume that such Lender has made such portion available to
the Designated Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Designated Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Designated Agent, such Lender and

 

22



--------------------------------------------------------------------------------

the Borrower severally agree to repay to the Designated Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Designated Agent, at (i) in the case of the Borrower,
the interest rate applicable at the time to Advances comprising such Borrowing
and (ii) in the case of such Lender, the Federal Funds Rate. If such Lender
shall repay to the Designated Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement (and any interest paid by such Lender shall be paid
to the Borrower for any period where the Borrower has made payments under this
subsection).

(e)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Subject to clause (ii) below, each Letter
of Credit shall be issued upon notice, given not later than 1:00 P.M. (New York
City time) on the fifth Business Day prior to the date of the proposed issuance
of such Letter of Credit (or on such shorter notice as the applicable Issuing
Bank may agree), by the Borrower to any Issuing Bank, and such Issuing Bank
shall give the Designated Agent, prompt notice thereof by telecopier. Each such
notice of issuance of a Letter of Credit (a “Notice of Issuance”) shall be by
telephone, confirmed immediately in writing, or telecopier, specifying therein
the requested (A) date of such issuance (which shall be a Business Day), (B) the
amount and currency of such Letter of Credit, (C) expiration date of such Letter
of Credit, (D) name and address of the beneficiary of such Letter of Credit and
(E) form of such Letter of Credit, and shall be accompanied by such customary
application and agreement for letter of credit as such Issuing Bank may specify
to the Borrower requesting such issuance for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”). If the requested
form of such Letter of Credit is reasonably acceptable to such Issuing Bank,
such Issuing Bank will, upon fulfillment of the applicable conditions set forth
in Article III, make such Letter of Credit available to the Borrower (or its
applicable Subsidiary) requesting such issuance at its office referred to in
Section 9.02 or as otherwise agreed with the Borrower in connection with such
issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.

(ii)    No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any governmental
authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it; or

(B)    the issuance of the Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally and to customers
of the Issuing Bank generally; provided that, in the event the Issuing Bank can
no longer issue any Letter of Credit, the Issuing Bank shall endeavor to provide
sufficient notice thereof to the Borrower.

 

23



--------------------------------------------------------------------------------

(b)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Share of the aggregate amount available to be drawn under such Letter of Credit.
The Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Designated Agent, for the account of such Issuing Bank,
such Lender’s Pro Rata Share of each drawing made under a Letter of Credit
funded by such Issuing Bank and not reimbursed by the Borrower within one
Business Day after the Borrower’s receipt of notice thereof, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Pro Rata Share of the Available Amount of such Letter of Credit at each time
such Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.18, an assignment in accordance with
Section 2.19 or Section 9.07 or otherwise pursuant to this Agreement.

(c)    Drawing and Reimbursement. Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
relevant Issuing Bank shall notify promptly the Borrower and the Designated
Agent thereof. On the Business Day immediately following the Business Day on
which the Borrower shall have received notice of any payment by an Issuing Bank
under a Letter of Credit (such date of payment, an “Honor Date”), the Borrower
shall reimburse such Issuing Bank through the Designated Agent in the same
currency as such drawing in an amount equal to such drawing. If the Borrower
fails to so reimburse such Issuing Bank on the Honor Date (or if any such
reimbursement payment is required to be refunded to the Borrower for any
reason), then the payment by such Issuing Bank of such drawing shall constitute
for all purposes of this Agreement the making by such Issuing Bank of an
Advance, which, in the case of a Letter of Credit denominated in Dollars, shall
be a Base Rate Advance, in the amount of such draft or, in the case of a Letter
of Credit denominated in Euros, shall be a Base Rate Advance in the Dollar
Equivalent on the date such draft is paid, provided, that the Borrower shall
indemnify the Designated Agent and the Lenders for any currency exchange losses
sustained as a result of the Borrower’s repayment in Dollars of any Letter of
Credit denominated in Euros. Each Issuing Bank shall give prompt notice (and
such Issuing Bank will use its commercially reasonable efforts to deliver such
notice within one Business Day) of each drawing under any Letter of Credit
issued by it to the Borrower and the Designated Agent. Upon written demand by
such Issuing Bank, with a copy of such demand to the Designated Agent, each
Lender shall pay to the Designated Agent such Lender’s Pro Rata Share of such
outstanding Advance, by making available for the account of its Applicable
Lending Office to the Designated Agent for the account of such Issuing Bank, by
deposit to the Designated Agent’s Account, in same day funds, an amount equal to
the portion of the outstanding principal amount of such Advance to be funded by
such Lender. Promptly after receipt thereof, the Designated Agent shall transfer
such funds to such Issuing Bank. Each Lender agrees to fund its Pro Rata Share
of an outstanding Advance on (i) the Business Day on which demand therefor is
made by such Issuing Bank, provided that notice of such demand is given not
later than 11:00 A.M. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. If and to the extent that any Lender shall not have so made the
amount of such Advance available to the Designated Agent, such Lender agrees to
pay to the Designated Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Designated Agent, at the Federal Funds

 

24



--------------------------------------------------------------------------------

Rate for its account or the account of such Issuing Bank, as applicable. If such
Lender shall pay to the Designated Agent such amount for the account of any such
Issuing Bank on any Business Day, such amount so paid in respect of principal
shall constitute an Advance made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Advance
made by such Issuing Bank shall be reduced by such amount on such Business Day.
For the avoidance of doubt, if any drawing occurs under a Letter of Credit and
such drawing is not reimbursed on the same day, such drawing shall, without
duplication, accrue interest at the rate applicable to Base Rate Advances based
on the Dollar Equivalent amount of such drawing.

(d)    Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the
Designated Agent and each Lender on the first Business Day of each month a
written report summarizing issuance and expiration dates of Letters of Credit
during the preceding month and drawings during such month under all Letters of
Credit and (ii) to the Designated Agent and each Lender on the first Business
Day of each calendar quarter a written report setting forth the average daily
aggregate Available Amount during the preceding calendar quarter of all Letters
of Credit.

(e)    Failure to Make Advances. The failure of any Lender to make the Advance
to be made by it on the date specified in Section 2.03(c) shall not relieve any
other Lender of its obligation hereunder to make its Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on such date.

(f)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Bank and the Borrower when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice, Inc. (or such later
version thereof as may be in effect at the time of issuance) (the “ISP”) shall
apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
(“ICC”) Publication No. 600 (or such later version thereof as may be in effect
at the time of issuance) (the “UCP”) shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, no Issuing Bank shall be responsible to
the Borrower for, and no Issuing Bank’s rights and remedies against the Borrower
shall be impaired by, any action or inaction of such Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where such Issuing Bank or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (“BAFT-IFSA”), or the Institute of International
Banking Law & Practice, to the extent that the relevant Letter of Credit chooses
such law or practice.

(g)    Resignation. Notwithstanding anything to the contrary contained herein,
any Initial Issuing Bank may, with the consent of the Borrower and the
Designated Agent (in each case, such consent not to be unreasonably withheld or
delayed), resign (such Issuing Bank, the “Resigning Issuing Bank”) as an Issuing
Bank, with respect to its Unissued Letter of Credit Commitment and be replaced
with one or more substitute Issuing Banks from among the Lenders who agree to
assume such role, with the consent of the Borrower and the Designated Agent (in
each case, such consent not to be unreasonably withheld or delayed); provided
that after giving effect to any such assignment at no time shall (x) the Letter
of Credit Commitment of any Issuing Bank, including any substitute Issuing Bank,
exceed its Revolving Credit Commitment and (y) the sum of the L/C Exposure of
all Issuing Banks exceed the sum of (A) the aggregate amount of the Letter of
Credit Commitment of all Issuing Banks less (B) the aggregate amount of the
Unissued Letter of Credit Commitment of all Issuing Banks. The Borrower or the
Resigning Issuing Bank with the consent of the Borrower and the Designated Agent
(in each case, consent not to be unreasonably withheld or delayed) shall be
entitled to appoint from among the Lenders

 

25



--------------------------------------------------------------------------------

who agree to assume such role a successor Issuing Bank hereunder and it shall
notify the Designated Agent, who will notify the Lenders of any such replacement
of the Issuing Bank. At the time any such replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the Resigning
Issuing Bank pursuant to Section 2.04. From and after the effective date of any
such replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Resigning Issuing Bank under this Agreement with respect to
Unissued Letter of Credit Commitment being assigned and the Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Initial Issuing Bank hereunder, the Resigning Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to the
Designated Agent for the account of each Lender a facility fee on the aggregate
amount of such Lender’s Revolving Credit Commitment from the Effective Date in
the case of each Initial Lender and from the later of the Effective Date and the
effective date specified in the Assumption Agreement or in the Assignment and
Assumption pursuant to which it became a Lender in the case of each other Lender
until the Termination Date applicable to such Lender at a rate per annum equal
to the Applicable Percentage in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing June 30, 2015, and on the final Termination Date; provided that no
Defaulting Lender shall be entitled to receive any facility fee in respect of
its Revolving Credit Commitment for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay such fee that
otherwise would have been required to have been paid to that Defaulting Lender),
other than a facility fee, as described above, on the aggregate principal amount
of Advances funded by such Defaulting Lender outstanding from time to time.

(b)    Letter of Credit Fees. (i) The Borrower shall pay to the Designated Agent
for the account of each Lender a commission on such Lender’s Pro Rata Share of
the average daily aggregate Available Amount of all Letters of Credit
outstanding (and not cash-collateralized) from time to time at a rate per annum
equal to the Applicable Margin for Eurodollar Rate Advances in effect from time
to time, payable in arrears quarterly on the last day of each March, June,
September and December, commencing June 30, 2015, and on the final Termination
Date, and after such Termination Date payable upon demand; provided that the
Applicable Margin shall increase by 2% upon the occurrence and during the
continuation of an Event of Default if the Borrower is required to pay default
interest on the principal of all Advances pursuant to Section 2.07(b).

(ii)    The Borrower shall pay to each Issuing Bank for its own account such
reasonable fees as may from time to time be agreed in writing between the
Borrower and such Issuing Bank.

(c)    Designated Agent’s Fees. The Borrower shall pay to the Designated Agent
for its own account such fees as have been agreed between the Borrower and the
Designated Agent.

SECTION 2.05. Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the
Designated Agent, to terminate in whole or permanently reduce ratably in part
the Unused Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of US$25,000,000 or an integral multiple of
US$5,000,000 in excess thereof.

 

26



--------------------------------------------------------------------------------

SECTION 2.06. Repayment of Advances. (a) Advances. The Borrower shall repay to
the Designated Agent for the ratable account of each Lender on the Termination
Date applicable to such Lender the aggregate principal amount of the Advances
made by such Lender and then outstanding.

(b)    Letter of Credit Reimbursements. The obligations of the Borrower under
this Agreement, any Letter of Credit Agreement and any other agreement or
instrument, in each case, relating to any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by the Borrower thereof):

(i)    any lack of validity or enforceability of this Agreement, any Letter of
Credit, any Letter of Credit Agreement or any other agreement or instrument, in
each case, relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;

(iii)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Designated Agent, any Lender or
any other Person, whether in connection with the transactions contemplated by
the L/C Related Documents or any unrelated transaction;

(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v)    payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply (but materially
complies) with the terms of such Letter of Credit;

(vi)    any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or

(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including, without limitation, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

 

27



--------------------------------------------------------------------------------

(ii)    Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a) or (f), the Designated Agent may, and
upon the request of the Required Lenders shall, require the Borrower to pay
interest (“Default Interest”) on (i) the unpaid (and, in the case of an Event of
Default under 6.01(a), overdue) principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Designated Agent.

SECTION 2.08. Interest Rate Determination. (a) The Designated Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Designated Agent for purposes of Section 2.07(a)(i) or (ii).

(b)    If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Designated Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Designated Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Designated Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

(c)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Designated Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

(d)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than US$25,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

28



--------------------------------------------------------------------------------

(e)    Upon the occurrence and during the continuance of any Event of Default
and the election of the Required Lenders, (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended.

(f)    If Reuters Screen LIBOR01 Page (or any successor page) is unavailable,

(i)    the Designated Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances,

(ii)    with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and

(iii)    the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Designated Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

SECTION 2.09. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Designated Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b) and no Conversion of any Advances shall result in
more separate Borrowings than permitted under Section 2.02(b). Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

SECTION 2.10. Prepayments of Advances. (a) Optional. The Borrower may, upon
notice at least three Business Days’ prior to the date of such prepayment, in
the case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York
City time) on the date of such prepayment, in the case of Base Rate Advances, to
the Designated Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
US$25,000,000 or an integral multiple of US$5,000,000 in excess thereof and
(y) in the event of any such prepayment of a Eurodollar Rate Advance, the
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 9.04(d).

(b)    Mandatory Prepayments. (i) If the Designated Agent notifies the Borrower
on the second Business Day prior to any interest payment date that the sum of
(A) the aggregate principal amount of all Advances then outstanding plus (B) the
aggregate Available Amount of all Letters of Credit denominated in Dollars then
outstanding plus (C) the Dollar Equivalent in (determined on the third Business
Day prior to such interest payment date) of the aggregate Available Amount of
all Letters of Credit denominated in Euros then outstanding exceeds 103% of the
aggregate Revolving Credit Commitments of the Lenders on such date, the Borrower
shall, within two Business Days after receipt of such notice, prepay the
outstanding principal amount of any Advances owing by the Borrower in an
aggregate amount sufficient to reduce such sum after such payment to an amount
not to exceed 100% of the aggregate Revolving Credit Commitments of the Lenders.
The Designated Agent shall provide such notice to the Borrower at the request of
any Lender.

 

29



--------------------------------------------------------------------------------

(ii)    Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurodollar
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(d). The
Designated Agent shall give prompt notice of any prepayment required under this
Section 2.10(b) to the Borrower and the Lenders.

(c)    Letters of Credit. The Borrower shall, on the day that is five
(5) Business Days prior to the final Termination Date, pay to the Designated
Agent for deposit in the L/C Cash Collateral Account (a) an amount in Euros
sufficient to cause the amount of Euros on deposit in the L/C Cash Collateral
Account to equal 100% of the aggregate Available Amount of all Letters of Credit
then outstanding denominated in Euros and (b) an amount in Dollars sufficient to
cause the amount of Dollars on deposit in the L/C Cash Collateral Account to
equal 100% of the aggregate Available Amount of all Letters of Credit then
outstanding denominated in Dollars; provided that nothing herein shall be deemed
to amend or modify any provision of Section 2.01(b). Upon the drawing of any
such Letter of Credit, to the extent funds are on deposit in the L/C Cash
Collateral Account, such funds shall be applied to reimburse the Issuing Banks
to the extent permitted by applicable law, and if so applied, then such
reimbursement shall be deemed a repayment of the corresponding Advance in
respect of such Letter of Credit. After any such Letter of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrower
thereunder shall have been paid in full, the equivalent amount deposited in such
L/C Cash Collateral Account in respect of such Letter of Credit shall be
promptly returned to the Borrower.

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law, rule, regulation or treaty or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances or agreeing to issue or of issuing or
maintaining or participating in Letters of Credit (excluding for purposes of
this Section 2.11 any such increased costs resulting from (i) Taxes or Other
Taxes (as to which Section 2.14 shall govern) or clauses (ii)-(iv) of the
definition of Excluded Taxes and (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender is organized
or has its Applicable Lending Office or any political subdivision thereof), then
the Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Designated Agent), pay to the Designated Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost; provided, however, that (i) before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its legal
and regulatory restrictions) to designate a different Applicable Lending Office
if the making of such a designation would avoid the need for, or reduce the
amount of, such increased cost and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender and (ii) such Lender shall,
in making demand under this Section, certify that such Lender is treating
substantially all similarly situated borrowers in a manner that is consistent
with the treatment afforded the Borrower hereunder. A certificate as to the
amount of such increased cost, submitted to the Borrower and the Designated
Agent by such Lender, shall be conclusive and binding for all purposes, absent
manifest error.

 

30



--------------------------------------------------------------------------------

(b)    If any Lender determines that compliance with any law, rule, regulation
or treaty or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender or any corporation controlling such Lender and that the amount of
such capital or liquidity is increased by or based upon the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder and other commitments of such type or the issuance or maintenance of
or participation in the Letters of Credit (or similar contingent obligations),
then, upon demand by such Lender (with a copy of such demand to the Designated
Agent), the Borrower shall pay to the Designated Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital or liquidity to be allocable to the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder or to the issuance or maintenance of or participation in any Letters
of Credit; provided, however, that before making any such demand, each Lender
shall, in making demand under this Section, certify that such Lender is treating
substantially all similarly situated borrowers in a manner that is consistent
with the treatment afforded the Borrower hereunder. A certificate as to such
amounts submitted to the Borrower and the Designated Agent by such Lender shall
be conclusive and binding for all purposes, absent manifest error.

(c)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the change or circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the change or circumstance
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof. Any Lender making a claim for compensation under
this Section 2.11 may be required to assign all of its rights and obligations
hereunder upon a request by the Borrower in accordance with Section 2.21.

(d)    For the avoidance of doubt, this Section 2.11 shall apply to all
requests, rules, guidelines or directives concerning capital adequacy or
liquidity issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
concerning capital adequacy or liquidity promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, in each case, regardless of the
date adopted, issued, promulgated or implemented.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Designated Agent that the introduction of or any
change in or in the interpretation of any law, rule, regulation or treaty makes
it unlawful, or any central bank or other governmental authority asserts that it
is unlawful, for any Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, (a) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance, and (b) the
obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the Designated
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist; provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its legal
and regulatory restrictions) to designate a different Eurodollar Lending Office
if the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender. Any Lender that is prohibited from performing its obligations to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances may be required to assign all of its rights and obligations hereunder
upon a request by the Borrower in accordance with Section 2.21.

 

31



--------------------------------------------------------------------------------

SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 11:00 A.M. (New York City time) on the day when due in Dollars to the
Designated Agent at the Designated Agent’s Account in same day funds. The
Designated Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest, fees or commissions ratably
(other than amounts payable pursuant to Section 2.11, 2.14 or 9.04(d)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon any Assuming Lender
becoming a Lender hereunder as a result of a Commitment Increase pursuant to
Section 2.18 or an extension of the Termination Date pursuant to Section 2.19,
and upon the Designated Agent’s receipt of such Lender’s Assumption Agreement
and recording of the information contained therein in the Register, from and
after the applicable Increase Date or Extension Date, as the case may be, the
Designated Agent shall make all payments hereunder and under any Notes issued in
connection therewith in respect of the interest assumed thereby to the Assuming
Lender. Upon its acceptance of an Assignment and Assumption and recording of the
information contained therein in the Register pursuant to Section 9.07(c), from
and after the effective date specified in such Assignment and Assumption, the
Designated Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b)    The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due to the fullest extent permitted by
law.

(c)    All computations of interest based on the Base Rate shall be made by the
Designated Agent on the basis of a year of 365 or 366 days, as the case may be,
and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees and Letter of Credit commissions shall be made by the
Designated Agent on the basis of a year of 360 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest, fees or commissions are payable. Each
determination by the Designated Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(d)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e)    Unless the Designated Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Designated Agent may assume
that the Borrower has made such payment in full to the Designated Agent on such
date and the Designated Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent the Borrower shall not have so made such
payment in full to the Designated Agent, each Lender shall repay to the
Designated Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Designated Agent, at the Federal Funds Rate.

 

32



--------------------------------------------------------------------------------

SECTION 2.14. Taxes. (a) Any and all payments by the Borrower to or for the
account of any Lender or the Designated Agent hereunder or under the Notes or
any other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings (including back-up
withholding), assessments, fees or other charges imposed by any governmental
authority, including any interest, additions to tax or penalties with respect
thereto (“Taxes”), unless otherwise required by applicable law. “Excluded Taxes”
means in the case of each Lender and the Designated Agent (i) Taxes imposed on
or measured by its net income (however denominated), franchise taxes imposed on
it in lieu of net income taxes and branch profits taxes, in each case, (A) by
the jurisdiction under the laws of which such Lender or the Designated Agent (as
the case may be) is organized or has its principal office or Applicable Lending
office or any political subdivision thereof or (B) that are Other Connection
Taxes; (ii) in the case of a Lender, any United States federal withholding taxes
imposed on interest payable to or for the account of such Lender pursuant to law
in effect on the date on which such Lender became a Lender hereunder (except to
the extent such Taxes were not considered Excluded Taxes with respect to such
Lender’s immediate assignor); (iii) Taxes attributable to the recipient’s
failure to comply with Section 2.14(e); and (iv) any United States withholding
tax imposed under FATCA in respect of payments hereunder or under the Notes. If
the Borrower shall be required by law to deduct or withhold any Taxes from or in
respect of any sum payable hereunder or under any Note or any other documents to
be delivered hereunder to any Lender or the Designated Agent, (i) to the extent
the Tax is not an Excluded Tax, the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) such Lender or
the Designated Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions or withholdings and (iii) the Borrower shall pay the full
amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable law.

(b)    In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder other than any
Taxes or other amounts imposed with respect to an assignment (“Other Taxes”).

(c)    The Borrower shall indemnify each Lender and the Designated Agent for and
hold it harmless against the full amount of Taxes (other than Excluded Taxes) or
Other Taxes (including, without limitation, taxes of any kind imposed or
asserted by any jurisdiction on amounts payable under this Section 2.14) imposed
on or paid by such Lender or the Designated Agent (as the case may be) as a
result of payments hereunder and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Designated Agent
(as the case may be) provides to the Borrower a certificate as to the amount of
such payment or liability.

(d)    Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Designated Agent, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing such payment to the extent
such a receipt is issued therefor, or other written proof

 

33



--------------------------------------------------------------------------------

of payment thereof that is reasonably satisfactory to the Designated Agent. In
the case of any payment hereunder or under the Notes or any other documents to
be delivered hereunder by or on behalf of the Borrower through an account or
branch outside the United States or by or on behalf of the Borrower by a payor
that is not a United States person, if the Borrower determines that no Taxes are
payable in respect thereof, the Borrower shall furnish, or shall cause such
payor to furnish, to the Designated Agent, at such address, an opinion of
counsel acceptable to the Designated Agent stating that such payment is exempt
from Taxes. For purposes of this subsection (d) and subsection (e), the terms
“United States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

(e)    (i) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Assumption pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Designated Agent and the
Borrower with two original Internal Revenue Service Forms W-8BEN, W8BEN-E,
W-8IMY or W-8ECI, as appropriate, or any successor or other form prescribed by
the Internal Revenue Service, certifying that such Lender is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement or the Notes. Any Lender claiming the benefits of the
exemption of the portfolio interest under Section 871(h) or 881(c) of the
Internal Revenue Code shall provide each of the Designated Agent and the
Borrower, in addition to the Forms W-8BEN or W-8BEN-E provided pursuant to the
preceding sentence, a certificate, in form and substance reasonably satisfactory
to the Borrower, to the effect that such Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10%
shareholder” within the meaning of Sections 881(c)(3)(B) or 871(h)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” related to the
Borrower within the meaning of Section 881(c )(3)(C) of the Internal Revenue
Code. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered an Excluded
Tax unless and until such Lender provides the appropriate forms certifying that
a lesser rate applies, whereupon withholding tax at such lesser rate shall be
considered an Excluded Tax; provided, however, that, if at the date of the
Assumption Agreement or the Assignment and Assumption pursuant to which a Lender
assignee becomes a party to this Agreement, the Lender assignor was entitled to
payments under subsection (a) in respect of United States federal withholding
tax with respect to interest paid at such date, then, to such extent, the term
Taxes shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States federal
withholding tax, if any, applicable with respect to the Lender assignee on such
date.

(ii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Designated Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Designated Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Designated Agent as may be necessary for the Borrower and
the Designated Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (ii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

34



--------------------------------------------------------------------------------

(iii)    Each Lender that is a United States Person, on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial Lender
and on the date of the Assumption Agreement or the Assignment and Assumption
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrower (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Designated Agent and the Borrower with two original Internal Revenue
Service Forms W-9, or any successor or other form prescribed by the Internal
Revenue Service, certifying that such Lender is exempt from United States
federal backup withholding tax.

(iv)    Each Lender agrees that if any form or certification previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Designated Agent in writing of its legal inability to do so.

(f)    For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
Section 2.14(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.14(a) or (c) with respect to Taxes imposed by the United States
by reason of such failure; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form, certificate or other
document required hereunder, the Borrower shall take such steps as the Lender
shall reasonably request to assist the Lender to recover such Taxes.

(g)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its legal and
regulatory restrictions) to change the jurisdiction of its Eurodollar Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

(h)    Any Lender making a claim for compensation under this Section 2.14 may be
required to assign all of its rights and obligations hereunder upon a request by
the Borrower in accordance with Section 2.21.

(i)    In the event a Lender is entitled, on the effective date of an Assumption
Agreement or Assignment and Assumption, to the benefits of a payment pursuant to
this Section 2.14, an assignee or novatee of such Lender shall be entitled to
the same benefits of payment (in addition to any future benefits of payment that
may arise with respect to such assignee) that would have been available to such
Lender had such Lender not entered into the related Assumption Agreement or
Assignment and Assumption with such assignee or novatee and then only to the
extent the relevant amounts are incurred by such assignee or novatee.

(j)    If any Lender or Designated Agent (for purposes of this paragraph (j), an
“indemnified party”) determines, in its sole discretion (such discretion to be
exercised in good faith), that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.14 (including by the payment
of additional amounts pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (j) (plus any penalties, interest or other charges imposed by the
relevant governmental authority) in the event that such indemnified party is
required to repay such refund to such governmental authority. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.

 

35



--------------------------------------------------------------------------------

(k)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Agreement, the Borrower and the Designated
Agent shall treat (and the Lenders hereby authorize the Designated Agent to
treat) this amendment and restatement of the Existing Credit Agreement and the
Advances as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Designated Agent of such
fact, and (b) purchase (for cash at face value) participations in the Advances
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Advances and other amounts owing them;
provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Designated Agent) to the effect that a Note is required or
appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Revolving
Credit Commitment of such Lender.

(b)    The Register maintained by the Designated Agent pursuant to
Section 9.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assumption Agreement and each Assignment and Assumption
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iv) the amount of any sum received by the Designated Agent from
the Borrower hereunder and each Lender’s share thereof.

 

36



--------------------------------------------------------------------------------

(c)    Entries made in good faith by the Designated Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Designated Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrower and its Subsidiaries.

SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments. (a) The
Borrower may, at any time prior to the final Termination Date, by notice to the
Designated Agent, request that the aggregate amount of the Revolving Credit
Commitment be increased by an amount of $25,000,000 or an integral multiple
thereof (each a “Commitment Increase”) to be effective as of a date that is at
least 90 days prior to the scheduled final Termination Date then in effect (the
“Increase Date”) as specified in the related notice to the Designated Agent;
provided, however that (i) in no event shall the aggregate amount of the
Revolving Credit Commitments at any time exceed $2,000,000,000 and (ii) on the
date of any request by the Borrower for a Commitment Increase and on the related
Increase Date, the applicable conditions set forth in Article III shall be
satisfied. The Borrower may simultaneously (x) request one or more of the
Lenders to increase the amount of its Commitment and/or (y) arrange for one or
more banks or financial institutions not a party hereto to become parties to and
Lenders under this Agreement, pursuant to the terms and conditions set forth
below.

(b)    The Designated Agent shall promptly notify such of the Lenders and one or
more Eligible Assignees as are identified by the Borrower to receive the
invitation to participate in the requested Commitment Increase of a request by
the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which such Lenders or Eligible Assignees
(each such Eligible Assignee and each Eligible Assignee that agrees to an
extension of the Termination Date in accordance with Section 2.19(c), an
“Assuming Lender”) wishing to participate in the Commitment Increase must commit
to increase the amount of their respective Revolving Credit Commitments or to
establish their respective Revolving Credit Commitments, as the case may be (the
“Commitment Date”); provided, however, that the Revolving Credit Commitment of
each such Eligible Assignee shall be in an amount of $5,000,000 or more. Each
Lender that is willing to participate in such requested Commitment Increase
(each an “Increasing Lender”) shall, in its sole discretion, give written notice
to the Designated Agent on or prior to the Commitment Date of the amount by
which it is willing to increase its Revolving Credit Commitment. Each increase
in the Revolving Credit Commitments of the Increasing Lenders and the Revolving
Credit Commitment of each Assuming Lender shall be subject to the approval of
each Issuing Bank (which approval shall not be unreasonably withheld or
delayed). The requested Commitment Increase shall be allocated among the Lenders
willing to participate therein and the Assuming Lenders in such amounts as are
agreed between the Borrower and the Designated Agent.

 

37



--------------------------------------------------------------------------------

(c)    On each Increase Date, each Assuming Lender shall become a Lender party
to this Agreement as of such Increase Date and the Revolving Credit Commitment
of each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.18(b)) as of such Increase Date; provided,
however, that the Designated Agent shall have received on or before such
Increase Date the following, each dated such date:

(i)    (A) certified copies of resolutions of the board of directors of the
Borrower or the executive committee of such board of directors approving the
Commitment Increase and the corresponding modifications to this Agreement,
(B) if reasonably requested by the Designated Agent, an opinion of counsel for
the Borrower (which may be in-house counsel), and (C) a consent of the Parent
Guarantor;

(ii)    an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Designated Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Designated
Agent and the Borrower; and

(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Revolving Credit Commitment in a writing satisfactory to the Borrower and
the Designated Agent.

On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.18(a) and in the immediately preceding sentence of this
Section 2.18(c), the Designated Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) and the Borrower of the occurrence of
the Commitment Increase to be effected on such Increase Date and shall record in
the Register the relevant information with respect to each Increasing Lender and
each Assuming Lender on such date. If any Advances are outstanding on the
Increase Date, the Lenders immediately after effectiveness of such Commitment
Increase shall purchase and assign at par such amounts of the Advances
outstanding at such time as the Designated Agent may require such that each
Lender holds its Pro Rata Share of all Advances outstanding after giving effect
to all such assignments. On and after each Increase Date, the Pro Rata Share of
each Lender’s participation in Letters of Credit and Advances from draws under
Letters of Credit shall be calculated after giving effect to each such
Commitment Increase.

SECTION 2.19. Extension of Termination Date. (a) At least 45 days but not more
than 90 days prior to any anniversary of the Effective Date, the Borrower, by
written notice to the Designated Agent, may request an extension of the
Termination Date in effect at such time by one year from its then scheduled
expiration; provided the final Termination Date may not extend more than two
years from the initial Termination Date. The Designated Agent shall promptly
notify each Lender of such request, and each Lender shall in turn, in its sole
discretion, not later than 20 days prior to such anniversary date, notify the
Borrower and the Designated Agent in writing as to whether such Lender will
consent to such extension. If any Lender shall fail to notify the Designated
Agent and the Borrower in writing of its consent to any such request for
extension of the Termination Date at least 20 days prior to the applicable
anniversary date, such Lender shall be deemed to be a Non-Consenting Lender with
respect to such request. The Designated Agent shall notify the Borrower not
later than 15 days prior to the applicable anniversary date of the decision of
the Lenders regarding the Borrower’s request for an extension of the Termination
Date.

(b)    If all the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.19, the Termination Date in effect at such
time shall, effective as at the applicable anniversary date (the “Extension
Date”), be extended for one year; provided that on each Extension Date the
applicable conditions set forth in Article III shall be satisfied. If less than
all of the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.19, the

 

38



--------------------------------------------------------------------------------

Termination Date in effect at such time shall, effective as at the applicable
Extension Date and subject to subsection (d) of this Section 2.19, be extended
as to those Lenders that so consented (each a “Consenting Lender”) but shall not
be extended as to any other Lender (each a “Non-Consenting Lender”). To the
extent that the Termination Date is not extended as to any Lender pursuant to
this Section 2.19 and the Revolving Credit Commitment of such Lender is not
assumed in accordance with subsection (c) of this Section 2.19 on or prior to
the applicable Extension Date, the Revolving Credit Commitment of such
Non-Consenting Lender shall automatically terminate in whole on such unextended
Termination Date without any further notice or other action by the Borrower,
such Lender or any other Person; provided that such Non-Consenting Lender’s
rights under Sections 2.11, 2.14 and 9.04, and its obligations under
Section 9.16, shall survive the Termination Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Borrower for
any requested extension of the Termination Date.

(c)    If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.19, the Designated Agent shall promptly so
notify the Borrower. The Borrower may arrange for one or more Consenting Lenders
or other Eligible Assignees as Assuming Lenders to assume, pursuant to
Assignments and Assumptions, effective as of the Extension Date, any
Non-Consenting Lender’s Revolving Credit Commitment and all of the obligations
of such Non-Consenting Lender under this Agreement thereafter arising, without
recourse to or warranty by, or expense to, such Non-Consenting Lender (with such
Revolving Credit Commitment to replace the Revolving Credit Commitment of any
Non-Consenting Lender as designated by the Borrower); provided, however, that
(x) the amount of the Revolving Credit Commitment of any such Assuming Lender as
a result of such substitution shall in no event be less than $5,000,000 unless
the amount of the Commitment of such Non-Consenting Lender is less than
$5,000,000, in which case such Assuming Lender shall assume all of such lesser
amount and (y) each increase in the Revolving Credit Commitment of the
Consenting Lenders shall be approved by each Issuing Bank (such approval not to
be unreasonably withheld or delayed); and provided further that:

(i)    any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

(ii)    all additional costs, reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.07(a) for such assignment shall have
been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 9.16, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Designated Agent an
Assumption Agreement, duly executed by such Assuming Lender, such Non-Consenting
Lender, the Borrower and the Designated Agent, (B) any such Consenting Lender
shall have delivered confirmation in writing satisfactory to the Borrower and
the Designated Agent as to the increase in the amount of its Revolving Credit
Commitment and (C) each Non-Consenting Lender being replaced pursuant to this
Section 2.19 shall have delivered to the Designated Agent any Note or Notes held
by such Non-Consenting Lender. Upon the payment or

 

39



--------------------------------------------------------------------------------

prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder (other than its
obligations under Section 9.16 as to matters occurring prior to such date)
shall, by the provisions hereof, be released and discharged.

(d)    If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.19) Lenders having Commitments equal to at
least 50% of the Revolving Credit Commitments in effect immediately prior to the
Extension Date consent in writing to a requested extension (whether by execution
or delivery of an Assumption Agreement or otherwise) not later than one Business
Day prior to such Extension Date, the Designated Agent shall so notify the
Borrower, and, subject to the satisfaction of the applicable conditions in
Article III, the Termination Date then in effect for each such Lender shall be
extended for the additional one-year period as described in subsection (a) of
this Section 2.19, and all references in this Agreement, and in the Notes, if
any, to the “Termination Date” shall, with respect to each Consenting Lender and
each Assuming Lender for such Extension Date, refer to the Termination Date as
so extended. Promptly following each Extension Date, the Designated Agent shall
notify the Lenders (including, without limitation, each Assuming Lender) of the
extension of the scheduled Termination Date in effect immediately prior thereto
and shall thereupon record in the Register the relevant information with respect
to each such Consenting Lender and each such Assuming Lender.

(e)    Notwithstanding the above, at any time prior to the effectiveness of any
extension of the Termination Date in effect, the Borrower may withdraw its
request for extension of the Termination Date.

SECTION 2.20. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)    fees shall cease to accrue on the unfunded Revolving Credit Commitment of
such Defaulting Lender pursuant to Section 2.04(a);

(b)    the Revolving Credit Commitment and Advances of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.01); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of each Lender
affected thereby;

(c)    if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i)    all or any part of L/C Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent that (x) the sum of the aggregate
principal amount of Advances owing to all Non-Defaulting Lenders plus the
aggregate amount of L/C Exposure of all Lenders does not exceed the total of all
Non-Defaulting Lenders’ Revolving Credit Commitments, (y) after giving effect to
such reallocation, the sum of the aggregate principal amount of Advances owing
to, and the L/C Exposure allocated to, each Non-Defaulting Lender shall not
exceed such Non-Defaulting Lender’s Revolving Credit Commitment and (z) no Event
of Default has occurred and is continuing;

 

40



--------------------------------------------------------------------------------

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two Business Days following
notice by the Designated Agent, cash collateralize for the benefit of each
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section 6.02
for so long as such L/C Exposure is outstanding or such Lender remains a
Defaulting Lender;

(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.04(b)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv)    if the L/C Exposure of the Non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.04(a) and Section 2.04(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Pro Rata Shares; and

(v)    if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Credit Commitment that was utilized by such L/C Exposure) and
letter of credit commissions payable under Section 2.04(b) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the applicable Issuing
Banks until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

(d)    so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Credit Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 6.02, and participating interests in any newly issued
or increased Letter of Credit shall be allocated among Non-Defaulting Lenders in
a manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall
not participate therein).

In the event that the Designated Agent, the Borrower and the Issuing Banks each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the L/C Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitment and on such date such Lender shall purchase at par such of the
Advances of the other Lenders as the Designated Agent shall determine may be
necessary in order for such Lender to hold such Advances in accordance with its
Pro Rata Share.

SECTION 2.21. Replacement of Lenders or Issuing Banks. (a) Replacement of
Lenders. If any Lender requests compensation under Section 2.11, any Lender
gives notice under Section 2.12, the Borrower is required to pay any Taxes or
additional amounts to any Lender or any governmental authority for the account
of any Lender pursuant to Section 2.14, any Lender is a Defaulting Lender, or
if, in connection with any proposed amendment, change, waiver, discharge or
termination of any of the provisions of this Agreement or any other Loan
Document as contemplated by Section 9.01, the consent of the Required Lenders is
obtained but the consent of any other Lender whose consent is required is not
obtained, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Designated Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.07), all of its interests,
rights

 

41



--------------------------------------------------------------------------------

(other than its existing rights to payments pursuant to Section 2.11 or
Section 2.14) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations and consent
to such proposed amendment, change, waiver, discharge or termination (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Borrower shall have paid to the Designated Agent the assignment fee (if
any) specified in Section 9.07;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.04(d)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(b) Replacement of Issuing Banks. If any Issuing Bank declines to provide the
consent required under Sections 2.18(b), 2.19(c) or 9.07(b)(iii)(C), or declines
to provide a Letter of Credit pursuant to Section 2.03(a)(ii), then the Borrower
may, at its sole expense and effort, upon notice to such Issuing Bank and the
Designated Agent, require such Issuing Bank to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.07), all of its Letter of Credit Commitment to
one or more Eligible Assignees that shall assume such obligations (which
assignee may be one or more Issuing Banks, if such Issuing Bank accepts such
assignment); provided that:

(i) each outstanding Letter of Credit issued by such Issuing Bank shall have
been replaced or such other arrangement reasonably satisfactory to such Issuing
Bank shall have been made; and

(ii) such assignment does not conflict with applicable law.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Amendment and
Restatement. The amendment and restatement of the Existing Credit Agreement
shall become effective on and as of the first date (the “Effective Date”) on
which the following conditions precedent have been satisfied:

 

42



--------------------------------------------------------------------------------

(a) There shall have occurred no Material Adverse Change since June 30, 2014,
except as disclosed in any filings by the Borrower or the Parent Guarantor with
the Securities and Exchange Commission prior to May 6, 2015.

(b) The Borrower shall have paid all accrued fees and expenses of the Designated
Agent and the Lenders (including the accrued fees and expenses of counsel to the
Designated Agent) and invoiced at least three business days prior to the
Effective Date.

(c) On the Effective Date, the following statements shall be true and the
Designated Agent shall have received for the account of each Lender a
certificate signed by a Responsible Officer of the Parent Guarantor, dated the
Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are true and
correct in all material respects (except for representations and warranties
qualified as to materiality and Material Adverse Effect, which shall be true and
correct in all respects) on and as of the Effective Date (except to the extent
any such representation or warranty specifically relates to an earlier date in
which case such representation and warranty shall be accurate in all material
respects as of such earlier date), and

(ii) No event has occurred and is continuing that constitutes a Default.

(d) The Designated Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the
Designated Agent and (except for the Notes) in sufficient copies for each
Lender:

(i) The Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.16.

(ii) Certified copies of the resolutions of the board of directors of each Loan
Party approving this Agreement and the documents executed and delivered in
connection herewith, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement.

(iii) A certificate of a Responsible Officer of each Loan Party certifying the
names and true signatures of the officers of the Responsible Officers of such
Loan Party authorized to execute and deliver this Agreement and the other
documents to be delivered hereunder.

(iv) A favorable opinion of Simpson Thacher & Bartlett LLP, counsel for the Loan
Parties, in form and substance satisfactory to the Designated Agent.

(e) The Loan Parties shall have and repaid or prepaid in full all amounts
accrued and outstanding under the Existing Credit Agreement; provided that
letters of credit outstanding under such credit agreement shall be deemed to
have been issued under this Agreement.

(f) The Designated Agent and each Lender shall have received all information
requested by the Designated Agent or such Lender at least five Business Days
prior to the Effective Date to comply with the PATRIOT Act and other “know your
customer” laws and regulations.

 

43



--------------------------------------------------------------------------------

SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance, Renewal,
Commitment Increase and Extension Date. The obligation of each Lender to make an
Advance (other than an Advance made by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) on the occasion of each Borrowing, the obligation of each
Issuing Bank to issue a Letter of Credit or renew a Letter of Credit, each
Commitment Increase and each extension of Commitments pursuant to Section 2.19
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing, issuance, renewal, Commitment
Increase or extension of Commitments (a) the following statements shall be true
(and each of the giving of the applicable Notice of Borrowing, Notice of
Issuance, Notice of Renewal, request for Commitment Increase or request for
extension of Commitments and the acceptance by the Borrower of the proceeds
thereof shall constitute a representation and warranty by the Borrower that both
on the date of such notice and on the date of such Borrowing, issuance, renewal,
Commitment Increase and applicable Extension Date, as the case may be, such
statements are true):

(i) the representations and warranties contained in Section 4.01 (other than, in
the case of a Borrowing, issuance or renewal of a Letter of Credit, the
representations and warranties set forth in the last sentence of subsection
(e) thereof and in subsection (g) thereof) are true and correct in all material
respects (except for representations and warranties qualified as to materiality
and Material Adverse Effect, which shall be true and correct in all respects) on
and as of such date, before and after giving effect to such Borrowing, issuance,
renewal, Commitment Increase or extension of Commitments, as the case may be,
and to the application of the proceeds therefrom, as though made on and as of
such date (except to the extent any such representation or warranty specifically
relates to an earlier date in which case such representation and warranty shall
be accurate in all material respects as of such earlier date), and

(ii) no event has occurred and is continuing, or would result from such
Borrowing, issuance, renewal, Commitment Increase or extension of Commitments,
as the case may be, or from the application of the proceeds therefrom, that
constitutes a Default;

and (b) in connection with any increase of Revolving Credit Commitments or any
extension of the Termination Date, the Designated Agent shall have received such
other approvals, opinions or documents as any Lender consenting to or providing
commitments for such increase or extension may reasonably request through the
Designated Agent.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Designated
Agent responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the proposed Effective Date,
specifying its objection thereto. The Designated Agent shall promptly notify the
Lenders of the occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

(a) Such Loan Party (i) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, (ii) is
duly qualified and is in good standing as a foreign corporation in each other
jurisdiction in which it owns or leases property or

 

44



--------------------------------------------------------------------------------

in which the conduct of its business requires it to so qualify or be licensed,
and (iii) has all requisite corporate power and authority to own or lease and
operate its properties and to carry on its business as now conducted and as
proposed to be conducted, except, in the case of (ii) and (iii), to the extent
that such failure would not have a Material Adverse Effect.

(b) The execution, delivery and performance by each Loan Party of this
Agreement, the Borrowing of Advances and the incurrence of Letters of Credit are
within such Loan Party’s corporate powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene such Loan Party’s
Constitutive Documents, (ii) violate any material applicable law or contractual
restriction binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties or (iii) result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of any Loan Party or
any of its Subsidiaries.

(c) All authorizations or approvals and other actions by, and all notices to and
filings with, any governmental authority or regulatory body or any other third
party that are required to be obtained or made by the Loan Parties for (i) the
due execution, delivery, recordation, filing or performance by any Loan Party of
this Agreement, or for the consummation of the other transactions contemplated
hereby or (ii) the exercise by the Designated Agent or any Lender of its rights
under this Agreement have been duly obtained, taken, given or made and are in
full force and effect.

(d) This Agreement has been duly executed and delivered by each Loan Party party
hereto. This Agreement is the legal, valid and binding obligation of each Loan
Party party hereto, enforceable against such Loan Party in accordance with its
terms.

(e) The Consolidated statement of financial position of the Parent Guarantor as
at June 30, 2014, and the related Consolidated statement of financial
performance and statement of cash flow of the Parent Guarantor for the fiscal
year then ended, accompanied by an opinion of Ernst & Young, independent public
accountants, copies of which have been furnished to the Designated Agent, fairly
present the Consolidated financial condition of the Parent Guarantor as at such
date and the Consolidated results of the operations of the Parent Guarantor for
the period ended on such date, all in accordance with generally accepted
accounting principles applied on a consistent basis. Except as disclosed in any
filings by the Borrower or the Parent Guarantor with the Securities and Exchange
Commission prior to May 6, 2015, since June 30, 2014, there has been no Material
Adverse Change.

(f) Neither the Information Memorandum nor any information provided or
communicated by any Loan Party in connection with the syndication of the
Revolving Credit Commitments prior to the Effective Date contained when made any
untrue statement of a material fact or, when taken together with the public
filings of the Parent Guarantor, omitted to state a material fact necessary to
make the statements made therein not misleading when made; provided that, with
respect to forecasts or projected financial information, each applicable Loan
Party represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time made and at the
time so furnished (it being understood that (i) such forecasts and projections
are as to future events and are not to be viewed as facts, (ii) such forecasts
and projections are subject to significant uncertainties and contingencies, many
of which are beyond the control of the Loan Parties, (iii) no assurance can be
given by such Loan Party that any particular forecasts or projections will be
realized and (iv) actual results during the period or periods covered by any
such forecasts and projections may differ significantly from the projected
results and such differences may be material. No representation or warranty of
any Loan Party contained in any of the Loan Documents or in any other document,
certificate or written statement furnished to the Designated Agent or any of the
Lenders by any of the Loan Parties pursuant to or in connection with any of the
Loan Documents has been incorrect in any material respect when made.

 

45



--------------------------------------------------------------------------------

(g) Except as described in any filings by the Borrower or the Parent Guarantor
with the Securities and Exchange Commission prior to the Effective Date, there
is no action, suit, investigation known to the Borrower, litigation or
proceeding affecting any Loan Party or any of their Subsidiaries, including any
Environmental Action, pending or, to the best knowledge of each Loan Party,
threatened before any court, governmental agency or arbitrator that would be
reasonably likely to be adversely determined and if so to have a Material
Adverse Effect.

(h) No Loan Party is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Advance will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock.

(i) Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (either of any Loan Party or of the Reporting
Group on a Consolidated basis) subject to the provisions of Section 5.02(a) or
subject to any restriction contained in any agreement or instrument between any
Loan Party and any Lender or any Affiliate of any Lender relating to Debt and
within the scope of Section 6.01(e) will be Margin Stock.

(j) No Loan Party is an “investment company,” or “controlled” by an “investment
company,” as such terms are defined in the U.S. Investment Company Act of 1940,
as amended.

(k) The Obligations of each Loan Party under this Agreement constitute
unconditional general obligations of such Loan Party ranking at least pari passu
with all other Senior Debt of such Loan Party, other than any Senior Debt
secured by Permitted Liens.

(l) The entry into and performance by the Parent Guarantor of its obligations
under this Agreement is for its commercial benefit and is in its commercial
interests.

(m) The Parent Guarantor has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Parent Guarantor, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Parent Guarantor, its
Subsidiaries and, to the knowledge of the Parent Guarantor, their respective
officers, employees, directors and, solely to the extent acting in any capacity
in connection with or benefiting from the credit facility established hereby,
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Parent Guarantor or any Subsidiary, or
(b) to the knowledge of the Parent Guarantor, any of their respective directors,
officers, employees or agents that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person.
No Borrowing or Letter of Credit or use of proceeds hereunder will violate
Anti-Corruption Laws or applicable Sanctions.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, each Loan Party will:

 

46



--------------------------------------------------------------------------------

(a) Compliance with Laws, Etc. (i) Comply, and cause each of its Subsidiaries to
comply, with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA and Environmental Laws,
except to the extent that the failure to so comply would not be reasonably
likely to have a Material Adverse Effect, and (ii) maintain in effect and
enforce policies and procedures designed to ensure compliance by such Loan
Party, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent or overdue,
(i) all taxes imposed upon it or upon its property and (ii) all lawful claims
that, if unpaid, might by law become a Lien upon its property, except to the
extent that, in respect of clauses (i) and (ii), the failure to pay and
discharge such taxes and claims would not be reasonably likely to have a
Material Adverse Effect; provided, however, that neither any Loan Party nor any
of its Subsidiaries shall be required to pay or discharge any such tax or lawful
claim that is being contested in good faith and by proper proceedings and as to
which appropriate reserves are being maintained, but only so long as such
contest could not subject any Lender to (A) any criminal penalty or liability or
(B) any material civil penalty or liability for which such Lender is not
indemnified under Section 9.04.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is consistent with
prudent business practice for the industries in which such Loan Party or such
Subsidiary operates; provided, however, that the Borrower and its Subsidiaries
may self-insure to the extent consistent with prudent business practice.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, rights (per statute and its corporate Constitutive
Documents) and franchises; provided, however, that each Loan Party may
consummate any merger or consolidation permitted under Section 5.02(c); and
provided further that no Loan Party shall be required to preserve any right or
franchise if the board of directors of such Loan Party shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Loan Party and that the loss thereof is not disadvantageous in any material
respect to such Loan Party.

(e) Visitation Rights. During normal business hours (and so long as no Event of
Default has occurred and is continuing, upon ten (10) days prior notice and only
once a year), permit the Designated Agent or any of the Lenders or any agents or
representatives thereof, to examine the records and books of account of, and
visit during normal business hours the properties of, such Loan Party and any of
its Subsidiaries, and to discuss the affairs, finances and accounts of such Loan
Party and any of its Subsidiaries with any of their officers or directors and
(so long as representatives of the Borrower are present) with their independent
certified public accountants.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with generally accepted accounting principles
and laws applicable to such Person in effect from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its material properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except to the extent that the
failure to do so would not be reasonably likely to have a Material Adverse
Effect.

 

47



--------------------------------------------------------------------------------

(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all material transactions otherwise permitted under this Agreement with
any of their Affiliates on terms that are fair and reasonable and no less
favorable to such Loan Party or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate, other than
(i) transactions between or among Parent Guarantor and/or between or among the
members of the Reporting Group or any Persons that become a member of the
Reporting Group as a result of such transaction, (ii) Permitted Film Financings,
(iii) any arrangements with officers, directors, representatives or other
employees of Parent Guarantor and its Subsidiaries relating specifically to
employment, (iv) loans to employees of any member of the Reporting Group,
(v) the payment of dividends, (vi) transactions entered into prior to the date
hereof or contemplated by any agreement entered into prior to the date hereof,
(vii) Investments in (x) an Affiliate in consideration for the issuance of
ordinary shares or other equity capital (other than Redeemable Preferred Stock)
and (y) in a joint venture that is an Affiliate of which the Parent Guarantor or
any of its Subsidiaries is an equity holder in consideration for the issuance of
a note or other loan instrument, and (viii) transactions with any of their
Affiliates conducted in the ordinary course of business of such Loan Party or
Subsidiary except to the extent that such transaction is in connection with
(A) the creation, incurrence, assumption or existence of any Lien or Debt,
(B) any merger or consolidation or (C) the prepayment, redemption, purchase,
defeasement or other satisfaction of any Debt; provided, however, that,
notwithstanding the foregoing, transactions entered into by any member of the
Reporting Group with any Affiliate thereof (a “Subject Affiliate”), which
transactions are entered into by other shareholders or partners of such Subject
Affiliate that are not otherwise themselves Affiliates of such member and on the
same terms and for the same consideration (taking into account their relative
percentage ownership of such Subject Affiliate) as such member of the Reporting
Group shall be deemed to have been entered into on an arm’s-length basis

(i) Reporting Requirements. Furnish to the Designated Agent:

(i) Default Notice. As soon as possible and in any event within five days after
a Responsible Officer becomes aware of a Default that is continuing on the date
of such statement, a statement of the chief financial officer, deputy chief
financial officer or Group General Counsel of the Parent Guarantor setting forth
details of such Default and the action that the Reporting Group has taken and
proposes to take with respect thereto.

(ii) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each fiscal year, a
Consolidated statement of financial position of the Parent Guarantor as of the
end of such quarter and Consolidated statement of financial performance and
statement of cash flow of the Parent Guarantor for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter, setting
forth in comparative form, in the case of the statement of financial position,
the figures for the preceding fiscal year end from the audited statement of
financial position for such fiscal year and, in the case of the statement of
financial performance and statement of cash flow, the corresponding figures for
the corresponding fiscal period in the preceding fiscal year, all in reasonable
detail consistent with the Parent Guarantor’s public filings and duly certified
(subject to year-end audit adjustments) by the chief financial officer or deputy
chief financial officer of the Parent Guarantor as having been prepared in
accordance with generally accepted accounting principles, together with a
Compliance Certificate.

 

48



--------------------------------------------------------------------------------

(iii) Annual Financials. As soon as available and in any event within 90 days
after the end of each fiscal year (i) a copy of the annual report for such year
for the Parent Guarantor, including therein a Consolidated statement of
financial position of the Parent Guarantor as of the end of such fiscal year and
Consolidated statement of financial performance and statement of cash flow of
the Parent Guarantor for such fiscal year, in each case accompanied by an
unqualified (except to the extent any qualification stated therein relates
solely to the effect of any change in generally accepted accounting principles
applicable to the Parent Guarantor) opinion of Ernst & Young LLP or other
independent public accountants of recognized standing acceptable to the Required
Lenders, and (ii) a Compliance Certificate.

(iv) Litigation. Promptly and in any event within 10 days after a Responsible
Officer becomes aware of the commencement thereof, notice of all actions, suits,
investigations, litigation and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (i) affecting any Loan Party or any of its Subsidiaries that could be
reasonably likely to be adversely determined and if so to have a Material
Adverse Effect or (ii) that challenge the transactions contemplated by this
Agreement (including, without limitation, the rights of any Borrower to borrow
hereunder, the use of the proceeds of any Borrowing hereunder or the performance
by any Loan Party of its Obligations hereunder) or that base any claim against
any Loan Party on such transactions.

(v) Securities Reports. Promptly and in any event within 15 days after the
sending or filing thereof, copies of all material regular, periodic and special
reports, and all registration statements, that any member of the Reporting Group
files with the Securities and Exchange Commission or any governmental authority
that may be substituted therefor, or with any national securities exchange.

(vi) Other Information. Such other information respecting the business,
operations, financial condition, properties or prospects of each member of the
Reporting Group as any Lender may, through the Designated Agent, from time to
time reasonably request.

The Parent Guarantor shall be deemed to have delivered the financial statements
and other information referred to in subclauses (ii), (iii) and (v) of this
Section 5.01(i), when (A) such filings with the Securities and Exchange
Commission, financials or other information have been posted on the Internet
website of the SEC (http://www.sec.gov) or on the Parent Guarantor’s own
internet website as previously identified to the Designated Agent and Lenders
and (B) with respect to the financial statements referred to in subclauses
(ii) and (iii) of this Section 5.01(i), the Parent Guarantor has notified the
Designated Agent by electronic mail of such posting (it being understood that if
the Parent Guarantor’s own internet website includes an option to subscribe to a
free service alerting subscribers by electronic mail of new filings with the
Securities and Exchange Commission, such notice shall be deemed to have been
provided). If the Designated Agent or a Lender requests such filings, financial
statements or other information to be delivered to it in hard copies, the Parent
Guarantor shall furnish to the Designated Agent or such Lender, as applicable,
such statements accordingly, provided that no such request shall affect that
such filings, financial statements or other information have been deemed to have
been delivered in accordance with the terms of the immediately preceding
sentence.

 

49



--------------------------------------------------------------------------------

(j) Subsidiary Guarantors. (i) Except in the case of a guarantee of Public
Senior Debt of a Foreign Subsidiary by a Foreign Subsidiary, promptly cause to
become a guarantor of the Guaranteed Obligations by execution of a guaranty in
form and substance reasonably satisfactory to the Designated Agent (each, a
“Subsidiary Guaranty”) any Subsidiary that is required to be a guarantor of any
Public Senior Debt (a “Subsidiary Guarantor”). Upon the execution and delivery
by a Subsidiary Guarantor of a Subsidiary Guaranty, such Subsidiary Guarantor
shall be deemed to be a Loan Party hereunder, and each reference in this
Agreement to a “Loan Party” shall also mean and be a reference to such
Subsidiary Guarantor, for so long as such Subsidiary Guaranty is in effect.

(ii) In the case of each Subsidiary Guarantor that enters into a Subsidiary
Guaranty in accordance with clause (i) above, the Borrower shall ensure that
(x) before the execution of any Subsidiary Guaranty, the Designated Agent
receives the items referred to in Section 3.01(h) in respect of such Subsidiary
Guarantor and its Subsidiary Guaranty, and a certificate of a Responsible
Officer of the Borrower with respect to the representations and warranties in
Section 4.01; and (y) all laws in connection with the execution, validity and
enforceability of a Subsidiary Guaranty have been complied with.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, no Loan Party will:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Liens existing on the date hereof (“Existing Liens”), and Liens replacing,
extending or renewing any such Existing Liens upon or in the same property
theretofore subject to such Existing Lien or the replacement, extension or
renewal (without increase in the amount or change in any direct or contingent
obligor) of the Debt secured by such Existing Lien;

(ii) Permitted Liens;

(iii) Liens securing Debt and other Obligations that are not otherwise permitted
to be secured pursuant to this Section 5.02(a) and Attributable Debt, provided
that the value of the aggregate assets of the Reporting Group encumbered by all
such Liens shall not exceed 10% of the Consolidated Tangible Assets of the
Reporting Group;

(iv) Liens on the assets of Film Special Purpose Vehicles securing Debt incurred
for the purpose of effecting Permitted Film Financings;

(v) Liens created in favor of (x) a producer or supplier of Content or (y) any
other Person in connection with the financing of the production, distribution,
acquisition, marketing, licensing, syndication, publication, transmission and/or
other exploitation of Content, in each case above on or with respect to
distribution revenues and/or distribution rights which arise from or are
attributable to such Content;

(vi) Liens under construction, performance and similar bonding arrangements
entered into in the ordinary course of business;

 

50



--------------------------------------------------------------------------------

(vii) Liens on property purchased after the date of this Agreement provided that
(A) any such Lien (x) is created solely for the purpose of securing Debt
incurred to finance the cost (including the cost of construction) of the item of
property subject thereto and such Lien is created prior to, at the time of, or
within 270 days after the later of, the acquisition, the completion of
construction or the commencement of the full operation of such property, or for
the purpose of securing Debt incurred to refinance any Debt previously so
secured or (y) existed on such property at the time of its acquisition (other
than Liens created in contemplation of such acquisition that were not incurred
to finance the acquisition of such property), (B) the principal amount of Debt
secured by any Lien described in clause (A)(x) above does not exceed 100% of
such cost and (C) such Lien does not extend to or cover any other property other
than such item or property and any improvements on such item;

(viii) in the case of a Person becoming a member of the Reporting Group after
the date of this Agreement, any Lien with respect to the assets of such Person
at the time it became a member of the Reporting Group, provided that such Lien
is not created in contemplation of, or in connection with, such Person becoming
a member of the Reporting Group;

(ix) Liens on accounts receivable in connection with any financing that would
not cause the Reporting Group to be in violation of Section 5.03

(x) Liens created by Loan Parties in favor of other Loan Parties or Liens
created by members of the Reporting Group that are not Loan Parties in favor of
other members of the Reporting Group;

(xi) Liens arising in connection with repurchase agreements, reverse purchase
agreements and other similar agreements for the purchase, sale or loan of
securities, in each case in the ordinary course of business; provided that no
such Lien shall extend to or cover any property or assets other than the
securities subject thereto;

(xii) Liens attaching to deposits in connection with any letter of intent,
purchase agreement or similar agreement in connection with acquisitions;

(xiii) any interest or title of a lessor or lessee under any lease (other than
capital leases) entered in the ordinary course of business and covering only the
asset so leased, to the extent that the same would constitute a Lien; and

(xiv) any extensions, renewals or replacements of any of the Liens referred to
in the foregoing clauses (iv), (vii) and (viii), provided such extensions,
renewals or replacements are limited to all or part of the property securing the
original Lien or any replacement of such property.

(b) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that
(i) the Borrower and the Parent Guarantor may merge or consolidate with or into
any other Person so long as (A) the Borrower or the Parent Guarantor, as
applicable, shall be the surviving corporation or (B) the entity into which the
Borrower or the Parent Guarantor, as applicable is merged or consolidated,
immediately prior to such merger or consolidation has no material assets or
liabilities and immediately after such merger of consolidation shall
(x) directly or indirectly own substantially all of the assets of the Borrower
or the Parent Guarantor, as applicable immediately preceding such merger or
consolidation and (y) duly assume all of the Borrower’s or the Parent
Guarantor’s, as applicable, obligations hereunder in form and substance
satisfactory to the Designated Agent

 

51



--------------------------------------------------------------------------------

and (ii) any Subsidiary may be merged or consolidated with or into any other
Subsidiary or with the Borrower or the Parent Guarantor or any other Person in
connection with the consummation of an acquisition or disposition permitted
under this Agreement; provided, however, that, in each case, no Default shall
have occurred and be continuing at the time of such proposed transaction or
would result therefrom.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as permitted or required by (i) the generally accepted accounting principles
applicable in the jurisdiction in which such Person is organized on the date of
this Agreement or (ii) as required by law.

(d) Change in Nature of Business. Change, or permit any of its Subsidiaries to
change, in any material respect the nature of the business of the Reporting
Group taken as a whole as carried on at the date hereof (except for engaging in
any business that is incidental or related thereto, or any business or activity
that is reasonably similar or complementary thereto or a reasonable extension,
development or extension thereof or ancillary thereto).

(e) Subsidiary Debt. Permit any of its Subsidiaries (other than the Borrower) to
create or suffer to exist, any Debt other than:

(i) Debt existing on the Effective Date and disclosed to the Lenders prior to
the date hereof (the “Existing Debt”), and any Debt extending the maturity of,
or refunding, renewing or refinancing, in whole or in part, the Existing Debt,
provided that the principal amount of such Existing Debt shall not be increased
above the principal amount thereof outstanding immediately prior to such
extension, refunding, renewal or refinancing (other than by an amount equal to
the premium thereon plus other reasonable amounts paid, and fees and expenses
incurred in connection with such extension, refunding, renewal or refinancing),
and the direct and contingent obligors therefor shall not be increased, as a
result of or in connection with such extension, refunding, renewal or
refinancing;

(ii) Debt of any Person that becomes a Subsidiary after the date hereof, and
extensions, refundings, renewals and refinancings of any such Debt that do not
increase the outstanding principal amount thereof (other than by an amount equal
to the premium thereon plus other reasonable amounts paid, fees and expenses
incurred in connection with such extension, refunding, renewal or refinancing);
provided that such Debt exists at the time such Person becomes a Subsidiary of
such Loan Party and is not created in contemplation of or in connection with
such Person becoming a Subsidiary of such Loan Party;

(iii) Debt secured by Liens of the type described in and to the extent permitted
by Section 5.02(a)(iv) through (ix);

(iv) Debt in an aggregate outstanding principal amount at any time not exceeding
$1,250,000,000;

(v) other Debt (whether secured or unsecured) to the extent the aggregate
principal amount of such Debt together with Debt secured by Liens permitted
under Section 5.02(a)(iii) does not exceed an amount equal to the greater of
(x) $1,000,000,000 and (y) 10% of Consolidated Tangible Assets of the Reporting
Group;

 

52



--------------------------------------------------------------------------------

(vi) Debt of any Subsidiary to the Parent Guarantor, the Borrower or any other
Subsidiary; and

(vii) endorsements of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.

(f) Use of Proceeds. Request any Borrowing or Letter of Credit, or use, or
permit any of its Subsidiaries or its or their respective directors, officers,
employees and agents to use, the proceeds of any Borrowing or Letter of Credit
(i) in violation of any Anti-Corruption Laws applicable to the Parent Guarantor
and its Subsidiaries, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States, or (iii) in any manner that would result in the violation of
any Sanctions applicable to the Parent Guarantor and its Subsidiaries.

SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Parent Guarantor will
maintain a ratio (the “Operating Income Leverage Ratio”) determined on the last
day of each fiscal quarter of the Parent Guarantor for the Rolling Period then
ended of (i) the aggregate principal amount, without duplication, of
(A) Consolidated Debt of the Parent Guarantor described in clauses (a), (c) and
(e) of the definition of Debt, plus (B) Excess Guaranty Debt plus (C) preference
shares that constitute debt under GAAP to (ii) Consolidated Adjusted Operating
Income of the Parent Guarantor for such Rolling Period of not more than 4.5.

For purposes of calculating the aggregate principal amount of Consolidated Debt
of the Parent Guarantor on any such date, (A) there shall be excluded from such
calculation any amount in respect of Investment Preferred Stock, Permitted Film
Financings and Negative Pickup Arrangements and Capitalized Lease Obligations
incurred in connection with the leasing of satellite transponders and (B) the
currency exchange rate used for such calculation shall be the rate used in the
annual or quarterly statement of financial position for such date; provided,
however, that, if the Parent Guarantor determines that an average exchange rate
is a more accurate reflection of the value of such currency over such Rolling
Period, the currency exchange rate used may be, at the option of the Parent
Guarantor, the currency exchange rate used for the income statements of the
Parent Guarantor for such fiscal quarter.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) any Loan Party shall fail to pay (i) any principal of any Advance when the
same becomes due and payable or (ii) any amount of interest on any Advance or
any other payment under this Agreement within five (5) days after the same
becomes due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with this Agreement shall prove to have been
incorrect in any material respect when made; or

 

53



--------------------------------------------------------------------------------

(c) any member of the Reporting Group shall fail to perform or observe any term,
covenant or agreement contained in Sections 5.01 (d), (h) or (i)(i),
Section 5.02 or Section 5.03; or

(d) any member of the Reporting Group shall fail to perform any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after the date on
which written notice thereof shall have been given to the Parent Guarantor by
the Designated Agent or any Lender; or

(e) any member or members of the Reporting Group shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt
that is outstanding in a Dollar Equivalent principal amount equal to or greater
than US$250,000,000 (but excluding Debt outstanding under this Agreement) of
such member or members, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or

(f) any Loan Party (i) shall not pay its debts generally as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or (ii) any
proceeding shall be instituted by or against any Loan Party seeking (otherwise
than for the purpose of a solvent amalgamation or reconstruction) to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, receiver and manager, trustee, administrator, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 60 days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, receiver and
manager, trustee, administrator, custodian or other similar official for, it or
any substantial part of its property) shall occur; or (iii) any Loan Party shall
take any corporate action to authorize or any shareholder resolution shall be
taken to effect any of the actions set forth above in this subsection (f); or
(iv) any event analogous to or having a substantially similar effect to any of
the events specified in this subsection (f), other than any solvent
reorganization, shall occur under the laws of any applicable jurisdiction with
respect to any Loan Party; or

(g) any judgments or orders shall be rendered against any member or members of
the Reporting Group for the payment of money in a Dollar Equivalent amount in
excess of US$250,000,000 in the aggregate and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 60 consecutive days during which a stay of
enforcement of any such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not give rise to an Event of Default under this Section 8.01(g) if
and so long as (A) the amount of such judgment or order which remains
unsatisfied is covered by a valid and binding policy of insurance between the
respective Loan Party and a financially sound and reputable insurer covering
full payment of such unsatisfied amount and (B) such insurer has been notified,
and has not disputed the claim made for payment, of the amount of such judgment
or order; or

 

54



--------------------------------------------------------------------------------

(h) this Agreement shall for any reason cease to be valid and binding on or
enforceable against any Loan Party in any material respect, or any such Loan
Party shall so state in writing; or

(i) a Change of Control shall occur; or

(j) any Loan Party or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur, liability that would be reasonably likely to have a
Material Adverse Effect as a result of one or more of the following: (i) the
occurrence of any ERISA Event; (ii) the partial or complete withdrawal of any
Loan Party or any of its ERISA Affiliates from a Multiemployer Plan; or
(iii) the reorganization or termination of a Multiemployer Plan;

then, and in any such event, the Designated Agent (i) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances (other than Advances by
an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing
Banks to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances
(other than Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c))
and of the Issuing Banks to issue Letters of Credit shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Designated Agent may
with the consent, or shall at the request, of the Required Lenders, irrespective
of whether it is taking any of the actions described in Section 6.01 or
otherwise, make demand upon the Borrower to, and forthwith upon such demand the
Borrower will, (a) pay to the Designated Agent on behalf of the Lenders in same
day funds at the Designated Agent’s Office, for deposit in the L/C Cash
Collateral Account, an amount equal to the aggregate Available Amount of all
Letters of Credit then outstanding or (b) make such other arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Required Lenders; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, the Borrower will pay to the Designated Agent on behalf of the
Lenders in same day funds at the Designated Agent’s Office, for deposit in the
L/C Cash Collateral Account, an amount equal to the aggregate Available Amount
of all Letters of Credit then outstanding, without presentment, demand, protest
or any notice of any kind, all of which are hereby expressly waived by the
Borrower. If at any time the Designated Agent determines that any funds held in
the L/C Cash Collateral Account are subject to any right or claim of any Person
other than the Designated Agent and the Lenders or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Designated Agent, pay to the
Designated Agent, as additional funds to be deposited and held in the L/C Cash
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Designated Agent determines to be free and

 

55



--------------------------------------------------------------------------------

clear of any such right and claim. Upon the drawing of any Letter of Credit, to
the extent funds are on deposit in the L/C Cash Collateral Account, such funds
shall be applied to reimburse the Issuing Banks to the extent permitted by
applicable law. After all such Letters of Credit shall have expired or been
fully drawn upon and all other Obligations of the Borrower hereunder and under
the Notes shall have been paid in full, the balance, if any, in such L/C Cash
Collateral Account shall be returned to the Borrower.

ARTICLE VII

GUARANTY

SECTION 7.01. Guaranty. The Parent Guarantor hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of the Borrower now or hereafter existing under or
in respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Designated Agent or
any Lender in enforcing any rights under this Guaranty or any other Loan
Document. Without limiting the generality of the foregoing, the Parent
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by the Borrower to the Designated Agent
or any Lender under or in respect of the Loan Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower.

SECTION 7.02. Guaranty Absolute. The Parent Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Designated Agent or any Lender with respect thereto. The Obligations of the
Parent Guarantor under or in respect of this Guaranty are independent of the
Guaranteed Obligations or any other Obligations of the Borrower under or in
respect of the Loan Documents, and a separate action or actions may be brought
and prosecuted against the Parent Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Borrower or whether
the Borrower is joined in any such action or actions. The liability of the
Parent Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and the Parent Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to,
any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of the
Borrower under or in respect of the Loan Documents, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrower or any of its Subsidiaries or
otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

 

56



--------------------------------------------------------------------------------

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
Obligations of the Borrower under the Loan Documents or any other assets of the
Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries;

(f) any failure of the Designated Agent or any Lender to disclose to the Parent
Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Borrower now
or hereafter known to the Designated Agent or such Lender (the Parent Guarantor
waiving any duty on the part of the Designated Agent and the Lenders to disclose
such information);

(g) the failure of any other Person to execute or deliver any other guaranty or
agreement or the release or reduction of liability of any other guarantor or
surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Designated Agent or any Lender that might otherwise constitute a defense
available to, or a discharge of, the Borrower, the Parent Guarantor or any other
guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.

SECTION 7.03 Waivers and Acknowledgments. (a) The Parent Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Designated Agent or any Lender protect, secure, perfect or insure any Lien or
any property subject thereto or exhaust any right or take any action against the
Borrower or any other Person or any collateral.

(b) The Parent Guarantor hereby unconditionally and irrevocably waives any right
to revoke this Guaranty and acknowledges that this Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) The Parent Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Designated Agent or any Lender that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Parent Guarantor or
other rights of the Parent Guarantor to proceed against the Borrower, any other
guarantor or any other Person or any collateral and (ii) any defense based on
any right of set-off or counterclaim against or in respect of the Obligations of
the Parent Guarantor hereunder.

(d) The Parent Guarantor hereby unconditionally and irrevocably waives any duty
on the part of the Designated Agent or any Lender to disclose to the Parent
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower or any of its Subsidiaries now or hereafter known by the Designated
Agent or such Lender.

 

57



--------------------------------------------------------------------------------

(e) The Parent Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 7.02 and this Section 7.03
are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. The Parent Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Parent Guarantor’s
Obligations under or in respect of this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Designated Agent or any Lender against the Borrower or
any other insider guarantor or any collateral, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower or any other
insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash,
all Letters of Credit shall have expired or been terminated and the Commitments
shall have expired or been terminated. If any amount shall be paid to the Parent
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash of the Guaranteed Obligations
and all other amounts payable under this Guaranty, (b) the final Termination
Date and (c) the latest date of expiration or termination of all Letters of
Credit, such amount shall be received and held in trust for the benefit of the
Designated Agent and the Lenders, shall be segregated from other property and
funds of the Parent Guarantor and shall forthwith be paid or delivered to the
Designated Agent in the same form as so received (with any necessary endorsement
or assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents, or to be held as collateral for
any Guaranteed Obligations or other amounts payable under this Guaranty
thereafter arising. If (i) the Parent Guarantor shall make payment to the
Designated Agent or any Lender of all or any part of the Guaranteed Obligations,
(ii) all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, (iii) the final Termination Date
shall have occurred and (iv) all Letters of Credit shall have expired or been
terminated, the Designated Agent and the Lenders will, at the Parent Guarantor’s
request and expense, execute and deliver to the Parent Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to the Parent Guarantor of an interest in
the Guaranteed Obligations resulting from such payment made by the Parent
Guarantor pursuant to this Guaranty.

SECTION 7.05. Subordination. The Parent Guarantor hereby subordinates any and
all debts, liabilities and other obligations owed to the Parent Guarantor by the
Borrower (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.05:

(a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), the Parent Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), however, unless the Required Lenders
otherwise agree, the Parent Guarantor shall not demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.

 

58



--------------------------------------------------------------------------------

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to the Borrower, the Parent Guarantor agrees that the
Designated Agent and the Lender shall be entitled to receive payment in full in
cash of all Guaranteed Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Parent Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), the Parent Guarantor shall, if the
Designated Agent so requests, collect, enforce and receive payments on account
of the Subordinated Obligations as trustee for the Designated Agent and the
Lenders and deliver such payments to the Designated Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of the Parent Guarantor under the other
provisions of this Guaranty.

(d) Designated Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to the Borrower), the Designated
Agent is authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of the Parent Guarantor, to collect and enforce, and
to submit claims in respect of, Subordinated Obligations and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post Petition Interest), and (ii) to require the Parent Guarantor (A) to collect
and enforce, and to submit claims in respect of, Subordinated Obligations and
(B) to pay any amounts received on such obligations to the Designated Agent for
application to the Guaranteed Obligations (including any and all Post Petition
Interest).

SECTION 7.06. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the final Termination Date and
(iii) the latest date of expiration or termination of all Letters of Credit,
(b) be binding upon the Parent Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by the Designated Agent and the
Lenders and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement (including, without limitation, all or any portion of its
Commitments, the Advances owing to it, its participations in Letters of Credit
and the Note or Notes held by it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender herein or otherwise, in each case as and to the extent provided
in Section 9.07. The Parent Guarantor shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders.

ARTICLE VIII

THE DESIGNATED AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Designated Agent as its agent and authorizes the Designated Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Designated Agent by the terms hereof, together with such actions and powers as
are reasonably incidental thereto.

 

59



--------------------------------------------------------------------------------

The bank serving as the Designated Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Designated Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not the Designated Agent hereunder.

The Designated Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Designated Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Designated Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Designated Agent is required to exercise
in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.01), and (c) except as expressly set forth herein, the
Designated Agent shall not have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Subsidiaries that is communicated to or obtained by the bank serving as
Designated Agent or any of its Affiliates in any capacity. The Designated Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 9.01) or in the absence of its own gross negligence or willful
misconduct. The Designated Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Designated Agent
by the Borrower or a Lender, and the Designated Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Designated Agent.

The Designated Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Designated Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. The Designated Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

The Designated Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Designated Agent. The Designated Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Designated Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Designated Agent.

 

60



--------------------------------------------------------------------------------

The Designated Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Designated
Agent gives notice of its resignation, then the retiring Designated Agent may,
on behalf of the Lenders and the Issuing Bank, appoint a successor Designated
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. With effect from the date of the Designated Agent’s
resignation (1) the retiring Designated Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Designated Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Designated Agent shall
continue to hold such collateral security until such time as a successor
Designated Agent is appointed) and (2) except for any indemnity payments owed to
the retiring Designated Agent, all payments, communications and determinations
provided to be made by, to or through the Designated Agent shall instead be made
by or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Designated Agent as provided for above. Upon the acceptance
of its appointment as Designated Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Designated Agent. The fees payable by the Borrower to a
successor Designated Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Designated Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Designated Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Designated Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Designated Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Advances hereunder. Each
Lender shall, independently and without reliance upon the Designated Agent or
any other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

Each Lender hereby acknowledges that none of the Agents (other than the
Designated Agent) has any liability hereunder other than in its capacity as a
Lender.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed (a) by all the Lenders, waive any of the conditions specified in
Section 3.01; and (b) by each Lender directly affected thereby do any of the
following: (i) increase or extend the Termination Date for the Revolving Credit

 

61



--------------------------------------------------------------------------------

Commitments of such Lender, (ii) reduce the principal of, or rate of interest
on, the Advances or any fees or other amounts payable hereunder (it being
understood that only the consent of the Required Lenders shall be necessary to
amend the definition of Default Interest or to waive any obligation of the
Borrower to pay Default Interest or interests or fees at the Default Rate),
(iii) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder except as provided
in Section 2.19, (iv) release the Parent Guarantor from its obligations under
Section 7.01 or (v) amend or modify the provisions of this Section 9.01 or the
definition of the term “Required Lenders,” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder; and provided, further that no amendment, waiver or consent shall,
unless in writing and signed by the Designated Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Designated Agent under this Agreement or any Note and no amendment, waiver or
consent shall, unless in writing and signed by the Issuing Banks in addition to
the Lenders required above to take such action, adversely affect the rights or
obligations of the Issuing Banks in their capacities as such under this
Agreement.

SECTION 9.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(i) if to the Borrower or any other Loan Party, to it at the address of the
Borrower at 1211 Avenue of the Americas, New York, New York 10036, Attention of
Group General Counsel (Facsimile No. 212 852 7732; Telephone No. 212 852 7161);

(ii) if to the Designated Agent, to JPMorgan Chase Bank, N.A. at 500 Stanton
Cristiana Road, Ops 2, Floor 3, Newark, Delaware 19713, Attention of Qian Jang
(Facsimile No. 302-634-3301; Telephone No. 302-634-2426, with copies to JPMorgan
Chase Bank, N.A. at 383 Madison Ave, 24th Floor, New York, New York 10179,
Attention of Timothy Lee (Facsimile No. 212-270-5127; Telephone
No. 212-270-2282);

(iii) if to any Issuing Bank, to it at the address provided in writing to the
Designated Agent and the Borrower at the time of its appointment as an Issuing
Bank hereunder;

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Designated Agent, provided that the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Article II if
such Lender or Issuing Bank, as applicable, has notified the Designated Agent
that it is incapable of

 

62



--------------------------------------------------------------------------------

receiving notices under such Article by electronic communication. The Designated
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Designated Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) Each Loan Party agrees that the Designated Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Designated Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Designated Agent Party in connection with the
Communications or the Platform. In no event shall the Designated Agent or any of
its Related Parties (collectively, the “Designated Agent Parties”) have any
liability to the Borrower or any other Loan Party, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Designated Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Designated Agent or any Lender by means of
electronic communications pursuant to this Section, including through the
Platform.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Designated Agent to exercise, and no delay in exercising, any right hereunder or
under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

63



--------------------------------------------------------------------------------

SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay within 30 days
after its receipt of a written request therefor, which request shall provide in
reasonable detail the basis for the claim therefor, all reasonable and
documented out-of-pocket costs and expenses of the Designated Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable and documented out-of-pocket fees and expenses of one
primary counsel for the Designated Agent with respect thereto and with respect
to advising the Designated Agent as to its rights and responsibilities under
this Agreement. The Borrower further agrees to pay within 30 days after its
receipt of a written request therefor, which request shall provide in reasonable
detail the basis for the claim therefor, all reasonable and documented
out-of-pocket costs and expenses of the Designated Agent and the Lenders, if any
(including, without limitation, reasonable and documented out-of-pocket fees and
expenses of one primary counsel), in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement, the
Notes and the other documents to be delivered hereunder, including, without
limitation, reasonable and documented out-of-pocket fees and expenses of one
primary counsel for the Designated Agent and the Lenders in connection with the
enforcement of rights under this Section 9.04(a), and, if reasonably necessary,
one regulatory counsel and one local counsel in each relevant jurisdiction for
the Designated Agent and the Lenders taken as a whole, and, solely in the case
of a conflict of interest, as reasonably determined by the Designated Agent or
applicable Lenders (based upon the advice of counsel to the Designated Agent or
such Lenders), as the case may be, one additional counsel for the affected
parties taken as a whole.

(b) The Borrower agrees to indemnify and hold harmless the Designated Agent and
each Lender and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable and documented out-of-pocket fees and
expenses of one primary counsel and, if reasonably necessary, one regulatory
counsel and one local counsel in each relevant jurisdiction for the Indemnified
Parties taken as a whole, and, solely in the case of a conflict of interest, as
reasonably determined by the affected Indemnified Party (based upon the advice
of counsel to such Indemnified Party), one additional counsel for the affected
parties taken as a whole) incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) this Agreement, the other Loan Documents, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or Letters of Credit or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Borrower or any of its Subsidiaries,
except to the extent that such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from (x) the bad faith, gross negligence or willful misconduct
of such Indemnified Party or any of its controlling or controlled Affiliates,
directors, officers or employees, (y) a material breach by such Indemnified
Party or any of its controlling or controlled Affiliates, directors, officers or
employees of its obligations under the Loan Documents or (z) a claim,
litigation, investigation or proceeding by one Indemnified Party against another
Indemnified Party and not resulting from an act or omission of the Borrower, any
other Loan Party or any of their Affiliates (other than any such claim,
litigation, investigation or proceeding brought against an Agent solely in its
capacity as such or in fulfillment of its role as such). Promptly after receipt
by an Indemnified Party of notice of the commencement of any action or
proceeding involving a claim referred to in this subsection (b) above, such
Indemnified Party shall, if a claim in respect thereof is to be made against
Borrower under this subsection (b), promptly give notice to Borrower of the
commencement of such action or proceeding; provided, however, that the failure
of such Indemnified Party to give notice provided in this subsection (b) shall
not (i) relieve Borrower of its Obligations under this subsection (b), unless
and to the extent that such failure results in the forfeiture of rights or
defenses and Borrower incurs

 

64



--------------------------------------------------------------------------------

an increased Obligation to such Indemnified Party under this subsection (b) on
account of such failure, and (ii) in any event relieve Borrower from any
liability with respect to such Indemnified Party which Borrower may have
otherwise on account of this Agreement. The Borrower shall not be liable for any
settlement of any action or claim effected without the Borrower’s consent (which
consent shall not be unreasonably withheld), and the Borrower shall not settle
or compromise any action or claim affecting any Indemnified Party without such
Indemnified Party’s prior written consent (which shall not be unreasonably
withheld) if the settlement or compromise involves any performance by, or
adverse admission of, such Indemnified Party. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, its directors,
equityholders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Designated Agent, any Lender, any of their Affiliates, or any of
their respective directors, officers, employees, attorneys and agents, on any
theory of liability, arising out of or otherwise relating to this Agreement, the
other Loan Documents, any of the transactions contemplated herein or the actual
or proposed use of the proceeds of the Advances.

(c) Upon any payment of any indemnified amount by Borrower to any Indemnified
Party, Borrower shall be subrogated to all rights of such Indemnified Party to
seek reimbursement from any other Person in connection with such indemnified
amount.

(d) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(c), 2.10 or 2.12, acceleration of the
maturity of the Notes pursuant to Section 6.01 or for any other reason, or by an
Eligible Assignee to a Lender other than on the last day of the Interest Period
for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Borrower
pursuant to Section 9.07(a), the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Designated Agent), pay to the Designated
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

(e) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.11, 2.14 and 9.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes.

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Designated
Agent to declare the Notes due and payable pursuant to the provisions of
Section 6.01, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Affiliate to or for the credit or the account of any Loan Party
against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement and the Note held by such Lender, and to make any
such currency exchange as may be necessary to effect such application, whether
or not such Lender shall have made any demand under this Agreement or such Note
and although such obligations may be unmatured. Each Lender agrees promptly to
notify the Parent Guarantor after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its Affiliates may
have.

 

65



--------------------------------------------------------------------------------

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower, the Parent Guarantor and the Designated Agent and when the
Designated Agent shall have been notified by each Initial Lender that such
Initial Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Parent Guarantor, the Designated Agent and each
Lender and their respective successors and assigns, except that no Loan Party
shall have the right to assign its rights or Obligations hereunder or any
interest herein without the prior written consent of all of the Lenders (and any
other attempted assignment or transfer by any Loan Party shall be null and
void).

SECTION 9.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.07(b), (ii) by way of participation in accordance with
the provisions of Section 9.07(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.07(f) (and any other
attempted assignment or transfer by any Lender shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Designated Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may, and shall as provided in
Section 2.21, at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Advances at the time owing to it); provided that (in each
case with respect to the Revolving Credit Commitments and the Letter of Credit
Commitments) any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or in the case
of an assignment to a Lender, no minimum amount need be assigned; and

(B) in any case not described in Section 9.07(b)(i)(A), the aggregate amount of
the applicable Commitment (which for this purpose includes Advances outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Designated Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Designated Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender or Issuing
Bank from assigning all or a portion of its rights and obligations among the
Revolving Credit Commitments and the Letter of Credit Commitments on a non-pro
rata basis; provided that, at no time shall the Letter of Credit Commitment of
any Issuing Bank exceed the Revolving Credit Commitment of such Issuing Bank.

 

66



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 9.07(b)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default under Section 6.01(a)
or (f) has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a Lender or an Affiliate of a Lender; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Designated Agent within 10
Business Days after having received notice thereof;

(B) the consent of the Designated Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender or an Affiliate of such Lender with respect to such Lender; and

(C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Designated Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Designated Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Designated Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Designated Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Designated Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Designated Agent, each Issuing Bank
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Advances and
participations in Letters of Credit in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

67



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Designated Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 9.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Designated Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Designated Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Designated Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Designated
Agent, the Issuing Banks and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 9.16 with respect to any payments made by such
Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver of any provision of this Agreement or
any Note, or any consent to any departure by any Loan Party therefrom, to the
extent that such amendment, waiver or consent otherwise requires such Lender’s
affirmative consent pursuant to the provisions of Section 8.01 and then only to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such

 

68



--------------------------------------------------------------------------------

participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.11, 9.04(d) and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14 (it being understood that the documentation required under
Section 2.14 shall be delivered to the participating Lender)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.11, 2.14 and 2.21 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.21 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.05 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.15 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations, or is necessary
for the Borrower and the Designated Agent to comply with their obligations under
FATCA or other applicable law. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Designated Agent (in its capacity as Designated
Agent) shall have no responsibility for maintaining a Participant Register.

(e) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Loan Parties furnished to such Lender by or on behalf of the
Loan Parties; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree for the benefit of
the Loan Parties to preserve the confidentiality of any Borrower Information
relating to the Loan Parties received by it from such Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.08. Confidentiality. Neither the Designated Agent nor any Lender may
disclose to any Person any confidential, proprietary or non-public information
of the Loan Parties furnished to the Designated Agent or the Lenders by any Loan
Party (such information being referred to collectively herein as the “Borrower
Information”), except that each of the Designated Agent and each of the Lenders
may disclose Borrower Information (i) to its and its affiliates’ employees,
officers, directors, partners, counsel, auditors, representatives, agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Borrower Information and
instructed to keep such Borrower Information confidential on terms at least as
restrictive as provided

 

69



--------------------------------------------------------------------------------

herein), (ii) to the extent requested by any regulatory authority or
self-regulatory body, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement containing provisions at least
as restrictive as those of this Section 9.08, to any assignee or participant or
prospective assignee or participant or to any credit insurance provider, direct,
indirect, actual or prospective counterparty (and its advisor) to any swap,
derivative or securitization transaction related to the obligations under this
Agreement, (vii) to the extent such Borrower Information (A) is or becomes
generally available to the public on a non-confidential basis other than as a
result of a breach of this Section 9.08 by the Designated Agent or such Lender,
or (B) is or becomes available to the Designated Agent or such Lender on a
non-confidential basis from a source other than the Loan Parties; provided that
such source is not known to the Designated Agent or Lender, as applicable, to be
subject to any confidentiality obligation to any Loan Party, and (viii) with the
consent of any Loan Party; provided, that, prior to any disclosure pursuant to
(ii) or (iii) above, the disclosing party agrees that it will notify the
non-disclosing party as soon as practical in the event of any such request for a
disclosure (other than at the request of a banking regulatory authority), unless
such notification shall be prohibited by applicable law or legal process. The
Designated Agent and the Lenders agree that monetary damages would not be a
sufficient remedy for breach of this Section 9.08, and that in addition to all
other remedies available at law or in equity, the Loan Parties shall be entitled
to seek equitable relief, including injunction and specific performance, without
proof of actual damages

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.11. Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against any Agent, any Lender, or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each Loan Party hereby agrees that
service of process in any such action or proceeding brought in any such New York
State court or in such federal court may be made upon the Borrower at its
address set forth in Section 9.02 and each other Loan Party hereby irrevocably
appoints the Borrower its authorized agent to accept such service of process,
and agrees that the failure of the Borrower to give any notice of any such
service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. Each Loan Party
hereby further irrevocably consents, subject to applicable law, to the service
of process in any action or proceeding in such courts by the mailing thereof by
any parties hereto by registered or certified mail, postage prepaid, to the
Borrower at its address specified pursuant to Section 9.02. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

70



--------------------------------------------------------------------------------

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.12. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential damages suffered by
the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation.

SECTION 9.13. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Euros into Dollars, the
parties agree to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Designated Agent could purchase Euros with Dollars at JPMCB’s
principal office in London at 11:00 A.M. (London time) on the Business Day
preceding that on which final judgment is given.

(b) The obligation of the Borrower and each Loan Party in respect of any sum due
from it in any currency (the “Primary Currency”) to any Lender or the Designated
Agent hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Designated Agent (as the case may be), of any sum adjudged to be
so due in such other currency, such Lender or the Designated Agent (as the case
may be) may in accordance with normal banking procedures purchase the applicable
Primary Currency with such other currency; if the amount of the applicable
Primary Currency so purchased is less than such sum due to such Lender or the
Designated Agent (as the case may be) in the applicable Primary Currency, the
Borrower and each other Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Designated
Agent (as the case may be) against such loss, and if the amount of the
applicable Primary Currency so purchased exceeds such sum due to any Lender or
the Designated Agent (as the case may be) in the applicable Primary Currency,
such Lender or the Designated Agent (as the case may be) agrees to remit to the
Borrower or such other Loan Party such excess.

 

71



--------------------------------------------------------------------------------

SECTION 9.14. Patriot Act. Each Lender hereby notifies the Borrower and the
Parent Guarantor that pursuant to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies each borrower,
guarantor or grantor (the “Credit Parties”), which information includes the name
and address of each Credit Party and other information that will allow such
Lender to identify such Credit Party in accordance with the Act.

SECTION 9.15. Release of Subsidiary Guarantors. So long as no Event of Default
has occurred and is continuing, a Subsidiary Guarantor shall be released from
its Obligations under its Subsidiary Guaranty and such Subsidiary Guaranty shall
be terminated automatically, without any further action on the part of the
Lenders, immediately prior to the release of such Subsidiary Guarantor as a
guarantor of all Public Senior Debt of which such Subsidiary Guarantor is, or
required to be, a guarantor, provided that, if at any time and for any reason
such Subsidiary Guarantor is deemed to be or otherwise becomes reinstated as a
guarantor under any Public Senior Debt, such Subsidiary shall automatically be
reinstated as a Subsidiary Guarantor under its Subsidiary Guaranty without any
further action on the part of such Subsidiary Guarantor or the Lenders.

SECTION 9.16. Indemnification by Lenders. (a) Each Lender severally agrees to
indemnify the Designated Agent (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), from and against such
Lender’s Pro Rata Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Designated Agent in any way relating to or arising out of
this Agreement or any action taken or omitted by the Designated Agent under this
Agreement (collectively, the “Indemnified Costs”), provided that (i) no Lender
shall be liable for any portion of the Indemnified Costs resulting from the
Designated Agent’s gross negligence or willful misconduct and (ii) provided that
the Indemnified Costs were incurred by or asserted against the Designated Agent
in its capacity as such. Without limitation of the foregoing, each Lender agrees
to reimburse the Designated Agent promptly upon demand for its Pro Rata Share of
any out-of-pocket expenses (including reasonable counsel fees) incurred by the
Designated Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Designated Agent is not reimbursed for such expenses by the Borrower. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 9.16 applies whether any such investigation,
litigation or proceeding is brought by the Designated Agent, any Lender or a
third party.

(b) Each Lender severally agrees to indemnify the Issuing Banks (to the extent
not promptly reimbursed by the Borrower) from and against such Lender’s Pro Rata
Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
such Issuing Bank in any way relating to or arising out of this Agreement or any
action taken or omitted by such Issuing Bank hereunder or in connection
herewith; provided, however, that (i) no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct and (ii) provided that the
indemnified amounts were incurred by or asserted against the Issuing Bank in its
capacity as such. Without limitation of the foregoing, each Lender agrees to
reimburse any such Issuing Bank promptly upon demand for its Pro Rata Share of
any costs and expenses (including, without limitation, reasonable fees and
expenses of counsel) payable by the Borrower under Section 9.04, to the extent
that such Issuing Bank is not promptly reimbursed for such costs and expenses by
the Borrower.

 

72



--------------------------------------------------------------------------------

(c) The failure of any Lender to reimburse the Designated Agent or any Issuing
Bank promptly upon demand for its Pro Rata Share of any amount required to be
paid by the Lenders to the Designated Agent or such Issuing Bank as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Designated Agent or such Issuing Bank for its Pro Rata Share of
such amount, but no Lender shall be responsible for the failure of any other
Lender to reimburse the Designated Agent or an Issuing Bank for such other
Lender’s Pro Rata Share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 9.16 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.

SECTION 9.17. No Fiduciary Duties. Each Loan Party agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, such Loan Party and its Affiliates, on the one hand,
and the Agents, the Issuing Banks, the Lenders and their respective Affiliates,
on the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Agents, the
Issuing Banks, the Lenders and or respective Affiliates and no such duty will be
deemed to have arisen in connection with any such transactions or
communications. The Agents, each Lender and their Affiliates may have economic
interests that conflict with those of the Loan Parties, their stockholders
and/or their Affiliates.

 

73



--------------------------------------------------------------------------------

SECTION 9.18. Waiver of Jury Trial. Each of the Borrower, the Parent Guarantor,
the Designated Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Notes or the actions of the Designated Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

21ST CENTURY FOX AMERICA, INC.,

as Borrower

By   Title:

 

TWENTY-FIRST CENTURY FOX, INC.,

as Parent Guarantor

By   Title:

 

JPMORGAN CHASE BANK, N.A.,

as Designated Agent

By   Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Initial Lenders

 

JPMORGAN CHASE BANK, N.A.,

as Initial Lender and as Initial Issuing Bank

By   Title:

 

CITIBANK, N.A., as Initial Lender and

as Initial Issuing Bank

By   Title:

 

BANK OF AMERICA, N.A., as Initial Lender and

as Initial Issuing Bank

By   Title:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Initial Lender and as Initial Issuing Bank

By   Title: By   Title:

 

GOLDMAN SACHS BANK USA By   Title:

 

MORGAN STANLEY BANK, N.A. By   Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

21ST CENTURY FOX AMERICA, INC.

AMENDED AND RESTATED CREDIT AGREEMENT

COMMITMENTS

 

Name of Initial Lender

   Revolving Credit
Commitment      Letter of Credit
Commitment1  

JPMorgan Chase Bank, N.A.

   $ 300,000,000.00       $ 31,250,000.00   

Citibank, N.A.

   $ 300,000,000.00       $ 31,250,000.00   

Bank of America, N.A.

   $ 300,000,000.00       $ 31,250,000.00   

Deutsche Bank AG New York Branch

   $ 200,000,000.00       $ 31,250,000.00   

Goldman Sachs Bank USA

   $ 200,000,000.00      

Morgan Stanley Bank, N.A.

   $ 100,000,000.00         

 

 

    

 

 

 

TOTAL:

$ 1,400,000,000.00    $ 125,000,000.00      

 

 

    

 

 

 

 

1  The Letter of Credit Commitment is part of and not in addition to the
Revolving Credit Commitment.



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

REVOLVING CREDIT

PROMISSORY NOTE

 

US$_______________ Dated: _______________, 200_

FOR VALUE RECEIVED, the undersigned, 21ST CENTURY FOX AMERICA, INC., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date applicable to such Lender (each as
defined in the Credit Agreement referred to below) the principal sum of
US$[amount of the Lender’s Commitment in figures] or, if less, the aggregate
principal amount of the Advances made by the Lender to the Borrower pursuant to
the Amended and Restated Credit Agreement dated as of May 21, 2015 among the
Borrower, Twenty-First Century Fox, Inc., the Lender and certain other lenders
parties thereto, J.P. Morgan Securities LLC, Citigroup Global Markets Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arrangers and
joint bookrunners, JPMorgan Chase Bank, N.A. and Citibank, N.A., as
co-administrative agents, Bank of America, N.A., as syndication agent, Deutsche
Bank Securities Inc. and Goldman Sachs Bank USA, as co-documentation agents, and
JPMorgan Chase Bank, N.A. as Designated Agent for the Lender and such other
lenders (as amended or modified from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) outstanding on such
Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Designated Agent, at __________, in
same day funds. Each Advance owing to the Lender by the Borrower pursuant to the
Credit Agreement, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

21ST CENTURY FOX AMERICA, INC. By   Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

 

Unpaid Principal

Balance

 

Notation

Made By

 



--------------------------------------------------------------------------------

EXHIBIT B - FORM OF NOTICE OF

BORROWING

JPMorgan Chase Bank, N.A., as Agent

    for the Lenders parties

    to the Credit Agreement

    referred to below

    [Address]

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, 21st Century Fox America, Inc., refers to the Amended and
Restated Credit Agreement, dated as of May 21, 2015 (as amended or modified from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, Twenty-First Century Fox,
Inc., certain Lenders parties thereto, J.P. Morgan Securities LLC, Citigroup
Global Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint lead arrangers and joint bookrunners, JPMorgan Chase Bank, N.A. and
Citibank, N.A., as co-administrative agents, Bank of America, N.A., as
syndication agent, Deutsche Bank Securities Inc. and Goldman Sachs Bank USA, as
co-documentation agents, and JPMorgan Chase Bank, N.A. as Designated Agent for
said Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02
of the Credit Agreement that the undersigned hereby requests a Borrowing under
the Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is _______________, 200_.

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is US$                    .

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is ___month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (other than the representations and warranties set forth in the last
sentence of subsection (e) thereof and in subsection (g) thereof) are true and
correct in all material respects (except for representations and warranties
qualified as to materiality and Material Adverse Effect, which are true and
correct in all respects) on and as of the date hereof, before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of the date hereof (except to the extent any
such representation or warranty specifically relates to an earlier date in which
case such representation and warranty shall be accurate in all material respects
as of such earlier date); and



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

 

Very truly yours, 21ST CENTURY FOX AMERICA, INC. By   Title:



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Designated
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1. Assignor[s]:     [Assignor [is] [is not] a Defaulting Lender]

  

 

2  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4  Select as appropriate.

5  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

2. Assignee[s]:   ______________________________

      ______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3. Borrower(s): 21st Century Fox America, Inc.

 

4. Designated Agent: JPMorgan Chase Bank, N.A., as the Designated Agent under
the Credit Agreement

 

5. Credit Agreement: The Amended and Restated Credit Agreement dated as of
May 21, 2015 among 21st Century Fox America, Inc., as borrower, New Corporation,
as parent guarantor, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Designated Agent, and the other agents parties thereto

 

6. Assigned Interest[s]:

 

Assignor[s]6

  

Assignee[s]7

  

Facility

Assigned

  

Aggregate
Amount of
Commitment/
Advances for all
Lenders8

    

Amount of
Commitment/
Advances
Assigned8

    

Percentage
Assigned of
Commitment/
Advances9

    

CUSIP

Number

           $                         $                                         %
                 $                         $                         %         
        $                         $                         %      

 

[7. Trade Date: ______________]10

[Page break]

 

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

-2-



--------------------------------------------------------------------------------

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY DESIGNATED AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11

[NAME OF ASSIGNOR]

By:   Title:

 

[NAME OF ASSIGNOR] By:   Title:

 

ASSIGNEE[S]12

[NAME OF ASSIGNEE]

By:   Title:

 

[NAME OF ASSIGNEE] By:   Title:

[Consented to and]13 Accepted:

[NAME OF DESIGNATED AGENT],

    as Designated Agent

 

By:   Title:

[Consented to:]14

[NAME OF RELEVANT PARTY]

 

By:   Title:

 

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

12  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

13  To be added only if the consent of the Designated Agent is required by the
terms of the Credit Agreement.

14  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(i) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Designated
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is organized under the laws of a jurisdiction outside of the United
States, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Designated Agent, [the][any] Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Designated Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Designated Agent for periods prior to the Effective Date or with
respect to the making of

this assignment directly between themselves. Notwithstanding the foregoing, the
Designated Agent shall make all payments of interest, fees or other amounts paid
or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

-2-